
	
		I
		112th CONGRESS
		2d Session
		H. R. 5799
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Mr. Lewis of Georgia
			 (for himself, Mr. Clyburn,
			 Mr. Hoyer,
			 Mr. Brady of Pennsylvania,
			 Mr. Conyers,
			 Mr. Baca, Ms. Bass of California,
			 Mr. Becerra,
			 Mr. Bishop of Georgia,
			 Mr. Blumenauer,
			 Ms. Bonamici,
			 Ms. Bordallo,
			 Mr. Braley of Iowa,
			 Ms. Brown of Florida,
			 Mr. Butterfield,
			 Mr. Carnahan,
			 Mr. Carson of Indiana,
			 Ms. Castor of Florida,
			 Mrs. Christensen,
			 Ms. Chu, Mr. Cicilline, Mr.
			 Clarke of Michigan, Ms. Clarke of New
			 York, Mr. Clay,
			 Mr. Cleaver,
			 Mr. Cohen,
			 Mr. Connolly of Virginia,
			 Mr. Courtney,
			 Mr. Crowley,
			 Mr. Cummings,
			 Mrs. Davis of California,
			 Mr. Davis of Illinois,
			 Mr. DeFazio,
			 Ms. DeGette,
			 Ms. DeLauro,
			 Mr. Deutch,
			 Mr. Dingell,
			 Mr. Doyle,
			 Ms. Edwards,
			 Mr. Ellison,
			 Mr. Engel,
			 Ms. Eshoo,
			 Mr. Farr, Mr. Fattah, Mr.
			 Filner, Ms. Fudge,
			 Mr. Gonzalez,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Ms. Hahn, Ms. Hanabusa, Mr.
			 Hastings of Florida, Mr.
			 Higgins, Mr. Hinchey,
			 Mr. Hinojosa,
			 Ms. Hirono,
			 Mr. Holt, Mr. Honda, Mr.
			 Israel, Mr. Jackson of
			 Illinois, Ms. Jackson Lee of
			 Texas, Mr. Johnson of
			 Georgia, Ms. Eddie Bernice Johnson of
			 Texas, Ms. Kaptur,
			 Mr. Kildee,
			 Mr. Kind, Mr. Langevin, Mr.
			 Larsen of Washington, Mr. Larson of
			 Connecticut, Ms. Lee of
			 California, Mr. Levin,
			 Ms. Zoe Lofgren of California,
			 Mr. Luján,
			 Mrs. Maloney,
			 Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. Meeks,
			 Mr. George Miller of California,
			 Ms. Moore,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Pascrell,
			 Mr. Peters,
			 Mr. Pierluisi,
			 Ms. Pingree of Maine,
			 Mr. Price of North Carolina,
			 Mr. Quigley,
			 Mr. Rangel,
			 Mr. Reyes,
			 Ms. Richardson,
			 Mr. Richmond,
			 Mr. Rothman of New Jersey,
			 Ms. Roybal-Allard,
			 Mr. Ruppersberger,
			 Mr. Rush, Mr. Ryan of Ohio, Ms. Loretta Sanchez of California,
			 Ms. Schakowsky,
			 Mr. Schiff,
			 Ms. Schwartz,
			 Mr. Scott of Virginia,
			 Mr. David Scott of Georgia,
			 Mr. Serrano,
			 Ms. Sewell,
			 Mr. Sires,
			 Mr. Smith of Washington,
			 Mr. Stark,
			 Mr. Thompson of Mississippi,
			 Mr. Tonko,
			 Mr. Towns,
			 Mr. Van Hollen,
			 Ms. Velázquez,
			 Ms. Wasserman Schultz,
			 Ms. Waters,
			 Mr. Watt, Mr. Waxman, Mr.
			 Welch, Ms. Wilson of
			 Florida, Ms. Woolsey,
			 Mr. Keating, and
			 Mr. Bishop of New York) introduced the
			 following bill; which was referred to the Committee on House Administration, and in
			 addition to the Committees on the Judiciary,
			 Science, Space, and
			 Technology, Veterans’
			 Affairs, Oversight and
			 Government Reform, and Education and the Workforce, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To modernize voter registration, promote access to voting
		  for individuals with disabilities, protect the ability of individuals to
		  exercise the right to vote in elections for Federal office, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Voter Empowerment Act of 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Voter Registration Modernization
					Sec. 100. Short title.
					Subtitle A—Promoting Internet Registration
					Sec. 101. Requiring availability of Internet for voter
				registration.
					Sec. 102. Use of Internet to update registration
				information.
					Sec. 103. Provision of election information by electronic mail
				to individuals registered to vote.
					Sec. 104. Clarification of requirement regarding necessary
				information to show eligibility to vote.
					Sec. 105. Effective date.
					Subtitle B—Automated Registration of Certain
				Individuals
					Sec. 111. Automated voter registration.
					Sec. 112. List maintenance, privacy, and security.
					Sec. 113. Promoting accuracy of Statewide voter registration
				lists.
					Sec. 114. Definitions.
					Sec. 115. Effective date.
					Subtitle C—Other initiatives To promote voter
				registration
					Sec. 121. Same day registration.
					Sec. 122. Acceptance of voter registration applications from
				individuals under 18 years of age.
					Sec. 123. Annual reports on voter registration
				statistics.
					Subtitle D—Availability of HAVA Requirements
				Payments
					Sec. 131. Availability of requirements payments under HAVA to
				cover costs of compliance with new requirements.
					Subtitle E—Prohibiting Interference With Voter Registration
				
					Sec. 141. Prohibiting hindering, interfering with, or
				preventing voter registration. 
					Sec. 142. Establishment of best practices.
					Title II—Access to Voting for Individuals With
				Disabilities
					Sec. 201. Requirements for States to promote access to voter
				registration and voting for individuals with disabilities.
					Sec. 202. Pilot programs for enabling individuals with
				disabilities to register to vote and vote privately and independently at
				residences.
					Sec. 203. Expansion and reauthorization of grant program to
				assure voting access for individuals with disabilities.
					Title III—Prohibiting Voter Caging
					Sec. 301. Voter caging and other questionable challenges
				prohibited.
					Sec. 302. Development and adoption of best practices for
				preventing voter caging.
					Sec. 303. Severability.
					Title IV—Prohibiting Deceptive Practices
					Sec. 401. Prohibition on deceptive practices in Federal
				elections.
					Sec. 402. Modification of penalty for voter
				intimidation.
					Sec. 403. Sentencing guidelines.
					Sec. 404. Reporting violations; corrective action.
					Title V—Democracy Restoration
					Sec. 501. Rights of citizens.
					Sec. 502. Enforcement.
					Sec. 503. Notification of restoration of voting
				rights.
					Sec. 504. Definitions.
					Sec. 505. Relation to other laws.
					Sec. 506. Federal prison funds.
					Sec. 507. Effective date.
					Title VI—Accuracy, Integrity, and Security of
				Elections
					Sec. 600. Short title.
					Subtitle A—Promoting accuracy, integrity, and security through
				voter-Verified permanent paper ballot
					Sec. 601. Paper ballot and manual counting
				requirements.
					Sec. 602. Accessibility and ballot verification for individuals
				with disabilities.
					Sec. 603. Additional voting system requirements.
					Sec. 604. Availability of additional funding to enable States
				to meet costs of revised requirements.
					Sec. 605. Effective date for new requirements.
					Subtitle B—Requirement for mandatory manual audits by hand
				count
					Sec. 611. Mandatory manual audits.
					Sec. 612. Availability of enforcement under Help America Vote
				Act of 2002.
					Sec. 613. Guidance on best practices for alternative audit
				mechanisms.
					Sec. 614. Clerical amendment.
					Title VII—Provisional Ballots
					Sec. 701. Requirements for counting provisional ballots;
				establishment of uniform and nondiscriminatory standards.
					Title VIII—Early Voting and Voting by Mail
					Sec. 801. Early voting and voting by mail.
					Title IX—Absent Uniformed Services Voters and Overseas
				Voters
					Sec. 901. Extending guarantee of residency for voting purposes
				to family members of absent military personnel.
					Sec. 902. Pre-election reports on availability and transmission
				of absentee ballots.
					Sec. 903. Enforcement.
					Sec. 904. Revisions to 45-day absentee ballot transmission
				rule.
					Sec. 905. Use of single absentee ballot application for
				subsequent elections.
					Sec. 906. Application of UOCAVA to Commonwealth of Northern
				Mariana Islands.
					Sec. 907. Effective date.
					Title X—Poll Worker Recruitment and Training
					Sec. 1001. Leave to serve as a poll worker for Federal
				employees.
					Sec. 1002. Grants to States for poll worker recruitment and
				training.
					Sec. 1003. Model poll worker training program.
					Sec. 1004. State defined.
					Title XI—Enhancement of Enforcement
					Sec. 1101. Enhancement of enforcement of Help America Vote Act
				of 2002.
					Title XII—Federal Election Integrity
					Sec. 1201. Prohibition on campaign activities by chief State
				election administration officials.
					Title XIII—Other Election Administration Improvements
					Sec. 1301. Treatment of universities as voter registration
				agencies.
					Sec. 1302. Minimum notification requirements for voters
				affected by polling place changes.
					Sec. 1303. Voter information response systems and
				hotline.
					Sec. 1304. Reauthorization of election assistance
				commission.
					Sec. 1305. Repeal of exemption of Election Assistance
				Commission from certain government contracting requirements.
					Sec. 1306. No effect on other laws.
				
			IVoter
			 Registration Modernization
			100.Short
			 titleThis title may be cited
			 as the Voter Registration Modernization Act of 2012.
			APromoting Internet
			 Registration
				101.Requiring
			 availability of Internet for voter registration
					(a)Requiring
			 Availability of Internet for RegistrationThe National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg et seq.) is amended by inserting
			 after section 6 the following new section:
						
							6A.Internet
				Registration
								(a)Requiring
				Availability of Internet for Online Registration
									(1)Availability of
				online registrationEach State, acting through the chief State
				election official, shall ensure that the following services are available to
				the public at any time on the official public websites of the appropriate State
				and local election officials in the State, in the same manner and subject to
				the same terms and conditions as the services provided by voter registration
				agencies under section 7(a):
										(A)Online application
				for voter registration.
										(B)Online assistance
				to applicants in applying to register to vote.
										(C)Online completion and submission by
				applicants of the mail voter registration application form prescribed by the
				Election Assistance Commission pursuant to section 9(a)(2), including
				assistance with providing a signature in electronic form as required under
				subsection (c).
										(D)Online receipt of
				completed voter registration applications.
										(b)Acceptance of
				completed applicationsA State shall accept an online voter
				registration application provided by an individual under this section, and
				ensure that the individual is registered to vote in the State, if—
									(1)the individual
				meets the same voter registration requirements applicable to individuals who
				register to vote by mail in accordance with section 6(a)(1) using the mail
				voter registration application form prescribed by the Election Assistance
				Commission pursuant to section 9(a)(2); and
									(2)the individual
				provides a signature in electronic form in accordance with subsection (c) (but
				only in the case of applications submitted during or after the second year in
				which this section is in effect in the State).
									(c)Signatures in
				electronic formFor purposes
				of this section, an individual provides a signature in electronic form
				by—
									(1)executing a
				computerized mark in the signature field on an online voter registration
				application; or
									(2)submitting with
				the application an electronic copy of the individual’s handwritten signature
				through electronic means.
									(d)Confirmation and
				disposition
									(1)Confirmation of
				receiptUpon the online submission of a completed voter
				registration application by an individual under this section, the appropriate
				State or local election official shall send the individual a notice confirming
				the State’s receipt of the application and providing instructions on how the
				individual may check the status of the application.
									(2)Notice of
				dispositionAs soon as the appropriate State or local election
				official has approved or rejected an application submitted by an individual
				under this section, the official shall send the individual a notice of the
				disposition of the application.
									(3)Method of
				notificationThe appropriate State or local election official
				shall send the notices required under this subsection by regular mail, and, in
				the case of an individual who has requested that the State provide voter
				registration and voting information through electronic mail, by both electronic
				mail and regular mail.
									(e)Provision of
				Services in Nonpartisan MannerThe services made available under
				subsection (a) shall be provided in a manner that ensures that, consistent with
				section 7(a)(5)—
									(1)the online
				application does not seek to influence an applicant’s political preference or
				party registration; and
									(2)there is no
				display on the website promoting any political preference or party allegiance,
				except that nothing in this paragraph may be construed to prohibit an applicant
				from registering to vote as a member of a political party.
									(f)Protection of
				Security of InformationIn meeting the requirements of this
				section, the State shall establish appropriate technological security measures
				to prevent to the greatest extent practicable any unauthorized access to
				information provided by individuals using the services made available under
				subsection (a).
								(g)Use of
				Additional Telephone-Based SystemA State shall make the services
				made available online under subsection (a) available through the use of an
				automated telephone-based system, subject to the same terms and conditions
				applicable under this section to the services made available online, in
				addition to making the services available online in accordance with the
				requirements of this section.
								(h)Nondiscrimination
				among registered voters using mail and online registrationIn
				carrying out this Act, the Help America Vote Act of 2002, or any other Federal,
				State, or local law governing the treatment of registered voters in the State
				or the administration of elections for public office in the State, a State
				shall treat a registered voter who registered to vote online in accordance with
				this section in the same manner as the State treats a registered voter who
				registered to vote by
				mail.
								.
					(b)Special
			 requirements for individuals using online registration
						(1)Treatment as
			 individuals registering to vote by mail for purposes of first-time voter
			 identification requirementsSection 303(b)(1)(A) of the Help America
			 Vote Act of 2002 (42 U.S.C. 15483(b)(1)(A)) is amended by striking by
			 mail and inserting by mail or online under section 6A of the
			 National Voter Registration Act of 1993.
						(2)Requiring
			 signature for first-time voters in jurisdictionSection 303(b) of
			 such Act (42 U.S.C. 15483(b)) is amended—
							(A)by redesignating
			 paragraph (5) as paragraph (6); and
							(B)by inserting after
			 paragraph (4) the following new paragraph:
								
									(5)Signature
				requirements for first-time voters using online registration
										(A)In
				generalA State shall, in a
				uniform and nondiscriminatory manner, require an individual to meet the
				requirements of subparagraph (B) if—
											(i)the individual
				registered to vote in the State online under section 6A of the National Voter
				Registration Act of 1993; and
											(ii)the individual
				has not previously voted in an election for Federal office in the State.
											(B)RequirementsAn
				individual meets the requirements of this subparagraph if—
											(i)in
				the case of an individual who votes in person, the individual provides the
				appropriate State or local election official with a handwritten signature;
				or
											(ii)in the case of an
				individual who votes by mail, the individual submits with the ballot a
				handwritten signature.
											(C)InapplicabilitySubparagraph
				(A) does not apply in the case of an individual who is—
											(i)entitled to vote
				by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting
				Act (42 U.S.C. 1973ff–1 et seq.);
											(ii)provided the
				right to vote otherwise than in person under section 3(b)(2)(B)(ii) of the
				Voting Accessibility for the Elderly and Handicapped Act (42 U.S.C.
				1973ee–1(b)(2)(B)(ii)); or
											(iii)entitled to vote
				otherwise than in person under any other Federal
				law.
											.
							(3)Conforming
			 amendment relating to effective dateSection 303(d)(2)(A) of such
			 Act (42 U.S.C. 15483(d)(2)(A)) is amended by striking Each State
			 and inserting Except as provided in subsection (b)(5), each
			 State.
						(c)Conforming
			 Amendments
						(1)Timing of
			 registrationSection 8(a)(1) of the National Voter Registration
			 Act of 1993 (42 U.S.C. 1973gg–6(a)(1)) is amended—
							(A)by striking
			 and at the end of subparagraph (C);
							(B)by redesignating
			 subparagraph (D) as subparagraph (E); and
							(C)by inserting after
			 subparagraph (C) the following new subparagraph:
								
									(D)in the case of online registration through
				the official public website of an election official under section 6A, if the
				valid voter registration application is submitted online not later than the
				lesser of 30 days, or the period provided by State law, before the date of the
				election (as determined by treating the date on which the application is sent
				electronically as the date on which it is submitted);
				and
									.
							(2)Informing
			 applicants of eligibility requirements and penaltiesSection
			 8(a)(5) of such Act (42 U.S.C. 1973gg–6(a)(5)) is amended by striking
			 and 7 and inserting 6A, and 7.
						102.Use of Internet
			 to update registration information
					(a)In
			 General
						(1)Updates to
			 information contained on computerized statewide voter registration
			 listSection 303(a) of the Help America Vote Act of 2002 (42
			 U.S.C. 15483(a)) is amended by adding at the end the following new
			 paragraph:
							
								(6)Use of Internet
				by registered voters to update information
									(A)In
				generalThe appropriate State
				or local election official shall ensure that any registered voter on the
				computerized list may at any time update the voter’s registration information,
				including the voter’s address and electronic mail address, online through the
				official public website of the election official responsible for the
				maintenance of the list, so long as the voter attests to the contents of the
				update by providing a signature in electronic form in the same manner required
				under section 6A(c) of the National Voter Registration Act of 1993.
									(B)Processing of
				updated information by election officialsIf a registered voter
				updates registration information under subparagraph (A), the appropriate State
				or local election official shall—
										(i)revise any
				information on the computerized list to reflect the update made by the voter;
				and
										(ii)if the updated
				registration information affects the voter’s eligibility to vote in an election
				for Federal office, ensure that the information is processed with respect to
				the election if the voter updates the information not later than the lesser of
				7 days, or the period provided by State law, before the date of the
				election.
										(C)Confirmation and
				disposition
										(i)Confirmation of
				receiptUpon the online submission of updated registration
				information by an individual under this paragraph, the appropriate State or
				local election official shall send the individual a notice confirming the
				State’s receipt of the updated information and providing instructions on how
				the individual may check the status of the update.
										(ii)Notice of
				dispositionAs soon as the appropriate State or local election
				official has accepted or rejected updated information submitted by an
				individual under this paragraph, the official shall send the individual a
				notice of the disposition of the update.
										(iii)Method of
				notificationThe appropriate State or local election official
				shall send the notices required under this subparagraph by regular mail, and,
				in the case of an individual who has requested that the State provide voter
				registration and voting information through electronic mail, by both electronic
				mail and regular
				mail.
										.
						(2)Conforming
			 amendment relating to effective dateSection 303(d)(1)(A) of such
			 Act (42 U.S.C. 15483(d)(1)(A)) is amended by striking subparagraph
			 (B) and inserting subparagraph (B) and subsection
			 (a)(6).
						(b)Ability of
			 registrant To use online update To provide information on
			 residenceSection 8(d)(2)(A)
			 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6(d)(2)(A)) is
			 amended—
						(1)in the first sentence, by inserting after
			 return the card the following: or update the registrant’s
			 information on the computerized Statewide voter registration list using the
			 online method provided under section 303(a)(6) of the Help America Vote Act of
			 2002; and
						(2)in the second
			 sentence, by striking returned, and inserting the following:
			 returned or if the registrant does not update the registrant’s
			 information on the computerized Statewide voter registration list using such
			 online method,.
						103.Provision of
			 election information by electronic mail to individuals registered to
			 vote
					(a)Including Option
			 on Voter Registration Application To Provide E–Mail Address and Receive
			 Information
						(1)In
			 generalSection 9(b) of the National Voter Registration Act of
			 1993 (42 U.S.C. 1973gg–7(b)) is amended—
							(A)by striking
			 and at the end of paragraph (3);
							(B)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
							(C)by adding at the
			 end the following new paragraph:
								
									(5)shall include a space for the applicant to
				provide (at the applicant’s option) an electronic mail address, together with a
				statement that, if the applicant so requests, instead of using regular mail the
				appropriate State and local election officials shall provide to the applicant,
				through electronic mail sent to that address, the same voting information (as
				defined in section 302(b)(2) of the Help America Vote Act of 2002) which the
				officials would provide to the applicant through regular mail.
									.
							(2)Prohibiting use
			 for purposes unrelated to official duties of election
			 officialsSection 9 of such Act (42 U.S.C. 1973gg–7) is amended
			 by adding at the end the following new subsection:
							
								(c)Prohibiting use
				of electronic mail addresses for other than official purposesThe chief State election official shall
				ensure that any electronic mail address provided by an applicant under
				subsection (b)(5) is used only for purposes of carrying out official duties of
				election officials and is not transmitted by any State or local election
				official (or any agent of such an official, including a contractor) to any
				person who does not require the address to carry out such official duties and
				who is not under the direct supervision and control of a State or local
				election
				official.
								.
						(b)Requiring
			 Provision of Information by Election OfficialsSection 302(b) of the Help America Vote Act
			 of 2002 (42 U.S.C. 15482(b)) is amended by adding at the end the following new
			 paragraph:
						
							(3)Provision of
				other information by electronic mailIf an individual who is a registered voter
				has provided the State or local election official with an electronic mail
				address for the purpose of receiving voting information (as described in
				section 9(b)(5) of the National Voter Registration Act of 1993), the
				appropriate State or local election official, through electronic mail
				transmitted not later than 7 days before the date of the election involved,
				shall provide the individual with information on how to obtain the following
				information by electronic means:
								(A)The name and
				address of the polling place at which the individual is assigned to vote in the
				election.
								(B)The hours of
				operation for the polling place.
								(C)A description of
				any identification or other information the individual may be required to
				present at the polling
				place.
								.
					104.Clarification of
			 requirement regarding necessary information to show eligibility to
			 voteSection 8 of the National
			 Voter Registration Act of 1993 (42 U.S.C. 1973gg–6) is amended—
					(1)by redesignating
			 subsection (j) as subsection (k); and
					(2)by inserting after
			 subsection (i) the following new subsection:
						
							(j)Requirement for
				State To Register Applicants Providing Necessary Information To Show
				Eligibility To VoteFor
				purposes meeting the requirement of subsection (a)(1) that an eligible
				applicant is registered to vote in an election for Federal office within the
				deadlines required under such subsection, the State shall consider an applicant
				to have provided a valid voter registration form if—
								(1)the applicant has
				accurately completed the application form and attested to the statement
				required by section 9(b)(2); and
								(2)in the case of an
				applicant who registers to vote online in accordance with section 6A, the
				applicant provides a signature in accordance with subsection (c) of such
				section.
								.
					105.Effective
			 date
					(a)In
			 GeneralExcept as provided in
			 subsection (b), the amendments made by this subtitle (other than the amendments
			 made by section 104) shall take effect January 1, 2014.
					(b)WaiverSubject
			 to the approval of the Election Assistance Commission, if a State certifies to
			 the Election Assistance Commission that the State will not meet the deadline
			 referred to in subsection (a) because of extraordinary circumstances and
			 includes in the certification the reasons for the failure to meet the deadline,
			 subsection (a) shall apply to the State as if the reference in such subsection
			 to January 1, 2014 were a reference to January 1,
			 2016.
					BAutomated
			 Registration of Certain Individuals
				111.Automated voter
			 registration
					(a)Collection of
			 information by source agencies
						(1)Duties of source
			 agenciesEach source agency
			 in a State (as defined in subsection (e)) shall, with each application for
			 services or assistance by an individual, and with each recertification,
			 renewal, or change of address relating to such services or assistance—
							(A)notify each such
			 individual of the substantive qualifications of an elector in the State, using
			 language approved by the State’s chief election official;
							(B)notify each such
			 individual that there is an opportunity to be registered to vote or update
			 voter registration, but that voter registration is voluntary, and that neither
			 registering nor declining to register to vote will in any way affect the
			 availability of services or benefits, nor be used for other purposes;
							(C)require that each
			 such individual indicate, after considering the substantive qualification of an
			 elector in the State, whether or not the person wishes to be registered;
							(D)ensure that each such individual’s
			 transaction with the agency cannot be completed until the individual has
			 indicated whether he or she wishes to register to vote; and
							(E)for each such
			 individual who consents to using the individual’s records with the source
			 agency to enable the individual to register to vote under this section, collect
			 a signed affirmation of eligibility to register to vote in the State.
							(2)No effect on
			 right to decline voter registrationNothing in this subtitle
			 shall be construed to interfere with the right of any person to decline to be
			 registered to vote for any reason.
						(b)Transfer of
			 information on individuals consenting to voter registration
						(1)TransferFor each individual who notifies the source
			 agency that the individual consents to voter registration under this section,
			 the source agency shall transfer to the chief State election official of the
			 State the following data, to the extent the data is available to the source
			 agency:
							(A)The given name or names and surname or
			 surnames.
							(B)Date of
			 birth.
							(C)Residential
			 address.
							(D)Mailing
			 address.
							(E)Signature, in
			 electronic form.
							(F)Date of the last
			 change to the information.
							(G)The motor vehicle
			 driver’s license number.
							(H)The last four
			 digits of the Social Security number.
							(2)Timing of
			 transferThe source agency shall transfer the data described in
			 paragraph (1) to the chief State election official on a daily basis.
						(3)FormatThe
			 data transferred under paragraph (1) shall be transferred in a format
			 compatible with the Statewide computerized voter registration list under
			 section 303 of the Help America Vote Act of 2002.
						(4)Prohibiting
			 storage of informationAny information collected by the source
			 agency under this section with respect to an individual who consents to
			 register to vote under this section may not be stored by the source agency in
			 any form after the information is transferred to the chief State election
			 official under paragraph (1).
						(c)Registration of
			 Individuals by Chief State Election Official
						(1)Comparison with
			 Statewide voter registration listUpon receiving information from a source
			 agency with respect to an individual under subsection (b), the chief State
			 election official shall determine whether the individual is included in the
			 computerized Statewide voter registration list established and maintained under
			 section 303 of the Help America Vote Act of 2002 (42 U.S.C. 15483).
						(2)Registration of
			 individuals not on Statewide listIf an individual for whom
			 information is received from a source agency under subsection (b) is eligible
			 to vote in elections for Federal office in the State and is not on the
			 computerized Statewide voter registration list, the chief State election
			 official shall—
							(A)ensure that the
			 individual is registered to vote in such elections not later than 5 days after
			 receiving the information, without regard to whether or not the information
			 provided by the source agency includes the individual’s signature;
							(B)update the
			 Statewide computerized voter registration list to include the individual;
			 and
							(C)notify the
			 individual that the individual is registered to vote in elections for Federal
			 office in the State.
							(3)Treatment of
			 information incorrectly providedIf a source agency provides the
			 chief State election official with information with respect to an individual
			 who did not consent to be registered to vote under this section, the chief
			 State election official shall not take any action to register the individual to
			 vote, except that no such individual who is already included on the
			 computerized Statewide voter registration list shall be removed from the list
			 solely because the information was incorrectly provided under subsection
			 (b).
						(4)No effect on
			 other means of registrationNothing in this section affects a State’s
			 obligation to register voters upon receipt of a valid voter registration
			 application through means provided by National Voter Registration Act of 1993
			 (42 U.S.C. 1973gg et seq.), the Internet registration procedure described in
			 subtitle A, or other valid means.
						(5)Individuals in
			 existing recordsNo later
			 than January 2015, each individual who is listed in a source agency’s records
			 and for whom there exists reason to believe the individual is a citizen and not
			 otherwise ineligible to vote shall be mailed a postage pre-paid return postcard
			 including a box for the individual to check, together with the statement (in
			 close proximity to the box and in prominent type), By checking this box,
			 I affirm that I am a citizen of the United States, am eligible to vote in this
			 State, and will be at least eighteen years old by the next general election. I
			 understand that by checking this box, I will be registered to vote if I am
			 eligible to vote in the State., along with a clear description of the
			 voting eligibility requirements in the State. The postcard shall also include,
			 where required for voter registration, a place for the individual’s signature
			 and designation of party affiliation. An individual who checks the box and
			 returns the completed postcard postmarked not later than the lesser of the
			 fifteenth day before an election for Federal office, or the period provided by
			 State law, shall be registered to vote in that election.
						(d)Options for
			 State To require special treatment of individuals registered
			 automatically
						(1)Treatment as
			 individuals registering to vote by mail for purposes of first-time voter
			 identification requirementsSection 303(b)(1)(A) of the Help America
			 Vote Act of 2002 (42 U.S.C. 15483(b)(1)(A)), as amended by section 101(b)(1),
			 is amended by striking of 1993 and inserting of 1993 or
			 (at the option of the State) was registered automatically under section 111 of
			 the Voter Registration Modernization Act of 2012.
						(2)Requiring
			 signatureSection 303(b) of such Act (42 U.S.C. 15483(b)), as
			 amended by section 101(b)(2), is amended—
							(A)by redesignating
			 paragraph (6) as paragraph (7); and
							(B)by inserting after
			 paragraph (5) the following new paragraph:
								
									(5)Option for State
				to require signature requirements for first-time voters registered
				automatically
										(A)In
				generalA State may, in a
				uniform and nondiscriminatory manner, require an individual to meet the
				requirements of subparagraph (B) if—
											(i)the individual was
				registered to vote in the State automatically under section 111 of the Voter
				Registration Modernization Act of 2012; and
											(ii)the individual
				has not previously voted in an election for Federal office in the State.
											(B)RequirementsAn
				individual meets the requirements of this subparagraph if—
											(i)in
				the case of an individual who votes in person, the individual provides the
				appropriate State or local election official with a handwritten signature;
				or
											(ii)in the case of an
				individual who votes by mail, the individual submits with the ballot a
				handwritten signature.
											(C)InapplicabilitySubparagraph
				(A) does not apply in the case of an individual who is—
											(i)entitled to vote
				by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting
				Act (42 U.S.C. 1973ff–1 et seq.);
											(ii)provided the
				right to vote otherwise than in person under section 3(b)(2)(B)(ii) of the
				Voting Accessibility for the Elderly and Handicapped Act (42 U.S.C.
				1973ee–1(b)(2)(B)(ii)); or
											(iii)entitled to vote
				otherwise than in person under any other Federal
				law.
											.
							(3)Conforming
			 amendment relating to effective dateSection 303(d)(2)(A) of such
			 Act (42 U.S.C. 15483(d)(2)(A)), as amended by section 101(b)(3), is amended by
			 striking subsection (b)(5) and inserting subsections
			 (b)(5) and (b)(6).
						(e)Source agencies
			 described
						(1)In
			 generalWith respect to any
			 State, a source agency is—
							(A)each State office
			 which is described in paragraph (2); and
							(B)each Federal
			 office which is described in paragraph (3) which is located in the State,
			 except that such office shall be a source agency only with respect to
			 individuals who are residents of the State in which the office is
			 located.
							(2)State offices
			 described
							(A)In
			 generalThe State offices
			 described in this paragraph are as follows:
								(i)The State motor vehicle authority.
								(ii)Each office in
			 the State which is designated as a voter registration agency in a State
			 pursuant to section 7(a) of the National Voter Registration Act of 1993 (42
			 U.S.C. 1973gg–5(a)).
								(iii)Each State
			 agency that administers a program providing assistance pursuant to pursuant to
			 title III of the Social Security Act (42 U.S.C. 501 et seq.).
								(iv)Each State agency
			 primarily responsible for maintaining identifying information for students
			 enrolled at public secondary schools in the State, including, where applicable,
			 the State agency responsible for maintaining the education data system
			 described in section 6401(e)(2) of the America COMPETES Act (20 U.S.C.
			 9871(e)(2)).
								(v)In
			 the case of a State in which an individual disenfranchised by a criminal
			 conviction may become eligible to vote upon completion of criminal sentence or
			 any part thereof, or upon formal restoration of rights, the State agency
			 responsible for administering that sentence, or part thereof, or that
			 restoration of rights.
								(vi)In
			 the case of a State in which an individual disenfranchised by adjudication of
			 mental incompetence or similar condition becomes eligible to register to vote
			 upon the restoration of competence or similar condition, each State agency
			 responsible for determining when competence or a similar condition is
			 met.
								(vii)Such other
			 office which may be designated as a source agency by the chief State election
			 official of the State.
								(B)Criteria for
			 designation of additional source agenciesIn designating offices
			 of the State as source agencies for purposes of subparagraph (A)(vii), the
			 chief State election official shall give priority on the basis of the following
			 criteria:
								(i)The
			 extent to which individuals receiving services or assistance from the office
			 are likely to be individuals who are eligible to register to vote in elections
			 for Federal office in the State but who are not registered to vote in such
			 elections.
								(ii)The
			 accuracy of the office’s records with respect to identifying information
			 (including age, citizenship status, and residency) for individuals receiving
			 services or assistance from the office.
								(iii)The
			 cost-effectiveness of obtaining such identifying information and transmitting
			 the information to the chief State election official.
								(iv)The
			 extent to which the designation of the office as a voter registration agency
			 will promote the registration of eligible individuals to vote in elections for
			 Federal office in the State and the accuracy of the State’s Statewide
			 computerized voter registration list under the Help America Vote Act of
			 2002.
								(3)Federal offices
			 describedThe Federal offices described in this paragraph are as
			 follows:
							(A)Armed Forces recruitment offices.
							(B)The United States
			 Immigration and Customs Enforcement Bureau, but only with respect to
			 individuals who complete the naturalization process.
							(C)The Social
			 Security Administration.
							(D)The Administrative
			 Office of the United States Courts, the Federal Bureau of Prisons, and the
			 United States Probation Service, but only with respect to individuals
			 completing terms of prison, sentences, probation, or parole.
							(E)The Department of
			 Veterans Affairs, but only with respect to individuals applying for or using
			 health care services or services for homeless individuals.
							(F)The Defense
			 Manpower Data Center of the Department of Defense.
							(G)The Indian Health
			 Services of the Department of Health and Human Services.
							(H)The Center for
			 Medicare and Medicaid Services of the Department of Health and Human
			 Services.
							(I)Any other Federal
			 office which designated by a State (with the consent of the President) as a
			 source agency with respect to the State.
							112.List
			 maintenance, privacy, and security
					(a)Database
			 management standards
						(1)Database
			 matching standardsThe chief State election official of each
			 State shall establish standards governing the comparison of data on the
			 Statewide computerized voter registration list under section 303 of the Help
			 America Vote Act of 2002, the data provided by various source agencies under
			 section 111, and relevant data from other sources, including the specific data
			 elements and data matching rules to be used for purposes of determining—
							(A)whether a data record from any source
			 agency represents the same individual as a record in another source agency or
			 on the Statewide list;
							(B)whether a data
			 record from any source agency represents an individual already registered to
			 vote in the State;
							(C)whether two data
			 records in the Statewide computerized voter registration list represent
			 duplicate records for the same individual;
							(D)whether a data
			 record supplied by any list maintenance source represents an individual already
			 registered to vote in the State; and
							(E)which information
			 will be treated as more current and reliable when data records from multiple
			 sources present information for the same individual.
							(2)Standards for
			 determining ineligibilityThe
			 chief State election official of a State shall establish uniform and
			 non-discriminatory standards describing the specific conditions under which an
			 individual will be determined for list maintenance purposes to be ineligible to
			 vote in an election for Federal office in the State.
						(b)Privacy and
			 security standards
						(1)Privacy and
			 security policyThe chief
			 State election official of a State shall publish and enforce a privacy and
			 security policy specifying each class of users who shall have authorized access
			 to the computerized Statewide voter registration list, specifying for each such
			 class the permission and levels of access to be granted, and setting forth
			 other safeguards to protect the privacy and security of the information on the
			 list. Such policy shall include security safeguards to protect personal
			 information in the data transfer process under section 111, the online or
			 telephone interface, the maintenance of the voter registration database, and
			 audit procedure to track individual access to the system.
						(2)No unauthorized
			 accessThe chief election
			 official of a State shall establish policies and enforcement procedures to
			 prevent unauthorized access to or use of the computerized Statewide voter
			 registration list, any list or other information provided by a source agency
			 under section 111, or any maintenance source for the list. Nothing in this
			 paragraph shall be construed to prohibit access to information required for
			 official purposes for purposes of voter registration, election administration,
			 and the enforcement of election laws.
						(3)Inter-agency
			 transfers
							(A)In
			 generalThe chief election
			 official of a State shall establish policies and enforcement procedures to
			 maintain security during inter-agency transfers of information required or
			 permitted under this subtitle. Each State agency and third party participating
			 in such inter-agency transfers of information shall facilitate and comply with
			 such policies. Nothing in this subparagraph shall prevent a source agency under
			 section 111 from establishing and enforcing additional security measures to
			 protect the confidentiality and integrity of inter-agency data transfers. No
			 State or local election official shall transfer or facilitate the transfer of
			 information from the computerized Statewide voter registration list to any
			 source agency under section 111.
							(B)Transmission
			 through secure third parties permittedNothing in this section shall be construed
			 to prevent a source agency under section 111 from contracting with a third
			 party to assist in the transmission of data to a chief State election official,
			 so long as the data transmission complies with the applicable requirements of
			 this subtitle, including the privacy and security provisions of this
			 section.
							(4)Records
			 retentionThe chief State
			 election official of a State shall establish standards and procedures to
			 maintain all election records required for purposes of this subtitle, including
			 for the purpose of determining the eligibility of persons casting provisional
			 ballots under section 302 of the Help America Vote Act of 2002. Records for
			 individuals who have been retained on the computerized Statewide voter
			 registration list under section 301 of such Act but identified as ineligible to
			 vote in an election for Federal office within the State, or removed from the
			 list due to ineligibility, shall be maintained and kept available until at
			 least the date of the second general election for Federal office that occurs
			 after the date that the individual was identified as ineligible.
						(c)Publication of
			 standardsThe chief State
			 election official of a State shall publish on the official’s website the
			 standards established under this section, and shall make those standards
			 available in written form upon public request.
					(d)Protection of
			 source informationThe identity of the specific source agency
			 through which an individual consented to register to vote under section 111
			 shall not be disclosed to the public and shall not be retained after the
			 individual is added to the computerized Statewide voter registration
			 list.
					(e)Confidentiality
			 of informationThe chief State election official of a State shall
			 establish policies and enforcement procedures to ensure that personal
			 information provided by source agencies or otherwise transmitted under this
			 section is kept confidential and is available only to authorized users. For
			 purposes of these policies and procedures, the term personal
			 information means any of the following:
						(1)Any portion of an
			 individual’s Social Security number.
						(2)Any portion of an
			 individual’s motor vehicle driver’s license number or State identification card
			 number.
						(3)An individual’s
			 signature.
						(4)An individual’s
			 personal residence and contact information (in the case of individuals with
			 respect to whom such information is required to be maintained as confidential
			 under State law).
						(5)Sensitive information relating to persons
			 in categories designated confidential by Federal or State law, including
			 victims of domestic violence or stalking, prosecutors and law enforcement
			 personnel, and participants in a witness protection program.
						(6)An individual’s
			 phone number.
						(7)An individual’s
			 email address.
						(8)Any indication of
			 an individual’s status as a citizen or noncitizen of the United States.
						(9)Such other
			 information as the chief State election official may designate as confidential
			 to the extent reasonably necessary to prevent identity theft or impersonation,
			 except that the chief State election official may not designate as confidential
			 under this subparagraph the name, address, or date of registration of an
			 individual, or, where applicable, the self-identified racial or ethnic category
			 of the individual as applicable under Revisions to OMB Directive Number 15 or
			 successor directives.
						(f)Protections
			 against liability of individuals on basis of information transferred
						(1)No individual
			 liability for registration of ineligible individualIf an individual who is not eligible to
			 register to vote in elections for Federal office is registered to vote in such
			 elections by a chief State election official under section 111, the individual
			 shall not be subject to any penalty, including the imposition of a fine or term
			 of imprisonment, adverse treatment in any immigration or naturalization
			 proceeding, or the denial of any status under immigration laws, under any law
			 prohibiting an individual who is not eligible to register to vote in elections
			 for Federal office from registering to vote in such elections. Nothing in this
			 paragraph shall be construed to waive the liability of any individual who
			 knowingly provides false information to any person regarding the individual’s
			 eligibility to register to vote or vote in elections for Federal office.
						(2)Prohibiting use
			 of information by officialsNo person acting under color of law may use
			 the information received by the chief State election official under section 111
			 to attempt to determine the citizenship status of any individual for
			 immigration enforcement, criminal law enforcement (other than enforcement of
			 election laws), or any purpose other than voter registration, election
			 administration, or the enforcement of election laws.
						(g)Prohibition on
			 transfer of information irrelevant to administration of electionsNo source agency shall transmit any
			 information under section 111 which is irrelevant to the administration of
			 elections. To the extent that an election official receives any information
			 which is accidentally or inadvertently transferred by a source agency under
			 such section, the official shall immediately delete the information from the
			 official’s records.
					(h)Restriction on
			 use of informationNo
			 information relating to an individual’s absence from the Statewide voter
			 registration list under section 303 of the Help America Vote Act of 2002 or an
			 individual’s declination to supply information for voter registration purposes
			 to a source agency under section 111 may be disclosed to the public for
			 immigration enforcement, criminal law enforcement other than enforcement of
			 laws against election crimes, or used for any purpose other than voter
			 registration, election administration, or the enforcement of election laws.
					(i)NondiscriminationNo person acting under color of law may
			 discriminate against any individual on the basis of the individual’s absence
			 from the statewide voter registration list, the information supplied by the
			 individual for voter registration purpose to a source agency under section 111,
			 or the individual’s declination to supply such information, except as required
			 for purposes of voter registration, election administration, and the
			 enforcement of election laws.
					(j)Prohibition on
			 the use of voter registration information for commercial or non-Governmental
			 purposesVoter registration
			 information collected under this subtitle shall not be used for commercial
			 purposes including for comparison with any existing commercial list or
			 database.
					(k)PenaltyWhoever
			 knowingly uses information or permits information to be used in violation of
			 this section shall be imprisoned for not more than 1 year, fined under title
			 18, United States Code, or both.
					(l)Exclusion from
			 lists of individuals declining registrationThe chief State
			 election official of a State shall ensure that, with respect to any individual
			 who declines the opportunity to register to vote under section 111, the
			 individual’s information is not included on the computerized Statewide voter
			 registration list under section 303 of the Help America Vote Act of 2002 and is
			 not provided to any third party (except to the extent required under other
			 law). Nothing in this subsection shall be construed to preclude an individual
			 who has previously declined the opportunity to register to vote from
			 subsequently registering to vote.
					113.Promoting
			 accuracy of Statewide voter registration lists
					(a)Deadlines for
			 transmittal of change of address or other identifying information
						(1)Information
			 received by State motor vehicle authoritySection 5(d) of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–3(d)) is amended to read as
			 follows:
							
								(d)Automatic
				transmittal of change of address or other identifying
				informationNot later than 24 hours after receiving a change of
				address form or any other information indicating that identifying information
				with respect to an individual which is included in the records of the State
				motor vehicle authority has been changed, the State motor vehicle authority
				shall transmit such form or other information to the chief State election
				official, unless—
									(1)the records of the
				authority include information indicating that the individual is not eligible to
				register to vote in the State; or
									(2)the individual
				states on the form or otherwise indicates that the change of address or other
				information is not for voter registration
				purposes.
									.
						(2)Information
			 received by other voter registration agenciesSection 7 of such
			 Act (42 U.S.C. 1973gg–5) is amended by adding at the end the following new
			 subsection:
							
								(e)Automatic
				transmittal of change of address or other identifying
				informationNot later than 24 hours after receiving a change of
				address form or any other information indicating that identifying information
				with respect to an individual which is included in the records of a voter
				registration agency designated under this section has been changed, the
				appropriate official of such agency shall transmit such form or other
				information to the chief State election official, unless—
									(1)the records of the
				agency include information indicating that the individual is not eligible to
				register to vote in the State; or
									(2)the individual states on the form or
				otherwise indicates that the change of address or other information is not for
				voter registration
				purposes.
									.
						(3)Information
			 received from source agenciesNot later than 24 hours after
			 receiving a change of address form or any other information indicating that
			 identifying information with respect to an individual which is included in the
			 records of a source agency designated under section 111 has been changed, the
			 appropriate official of such agency shall transmit such form or other
			 information to the chief State election official, unless—
							(A)the records of the
			 agency include information indicating that the individual is not eligible to
			 register to vote in the State; or
							(B)the individual
			 states on the form or otherwise indicates that the change of address or other
			 information is not for voter registration purposes.
							(b)Revision of
			 Statewide computerized list To reflect revised
			 informationSection 303(a) of the Help America Vote Act of 2002
			 (42 U.S.C. 15483(a)), as amended by section 102(a), is amended by adding at the
			 end the following new paragraph:
						
							(7)Revision of list
				to reflect information received from other State offices
								(A)In
				generalIf a State motor
				vehicle authority (pursuant to section 5(d) of the National Voter Registration
				Act of 1993) a voter registration agency (designated under section 7 of such
				Act), or a source agency (designated under section 111 of the Voter
				Registration Modernization Act of 2012) transmits to the chief State election
				official a change of address form or any other information indicating that
				identifying information with respect to an individual has been changed, the
				appropriate State or local election official shall—
									(i)determine whether
				the individual appears on the computerized list established under this section;
				and
									(ii)if the individual
				appears on the list, revise the information relating to the individual on the
				list to reflect the individual’s new address or other changed identifying
				information.
									(B)Notification to
				votersIf an election official revises any voter registration
				information on the computerized list with respect to any voter (including
				removing the voter from the list), immediately after revising the information,
				the official shall send the individual a written notice of the revision which
				includes the following information:
									(i)The voter’s name,
				date of birth, and address, as reflected in the revised information on the
				computerized list.
									(ii)A
				statement that the voter’s voter registration information has been
				updated.
									(iii)Information on
				how to correct information on the computerized list.
									(iv)A
				statement of the eligibility requirements for registered voters in the
				State.
									(v)A statement (in larger font size than the
				other statements on the notice) that it is illegal for an individual who does
				not meet the eligibility requirements for registered voters in the State to
				vote in an election in the State.
									(vi)A
				statement that the voter may terminate the voter’s status as a registered voter
				in the State, or request a change in the voter’s voter registration
				information, at any time by contacting the appropriate State or local election
				official, together with contact information for such official (including any
				website through which the voter may contact the official or obtain information
				on voter registration in the State).
									(C)Use of
				electronic mailIf an election official has an electronic mail
				address for any voter to whom the official is required to send a written notice
				under this paragraph, the official may meet the requirements of this paragraph
				by sending the notice to the voter in electronic form at that address, but only
				if prior to sending the notice, the official sends a test electronic mail to
				the voter at that address and receives confirmation that the address is current
				and
				valid.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to elections occurring during 2014 or any succeeding year.
					114.Definitions
					(a)Chief State
			 election officialIn this
			 subtitle, the chief State election official means, with respect
			 to a State, the individual designated by the State under section 10 of the
			 National Voter Registration Act of 1993 (42 U.S.C. 1973gg–8) to be responsible
			 for coordination of the State’s responsibilities under such Act.
					(b)StateIn this subtitle, a State
			 includes the District of Columbia, the Commonwealth of Puerto Rico, the United
			 States Virgin Islands, Guam, and American Samoa, but does not include any State
			 in which, under a State law in effect continuously on and after the date of the
			 enactment of this Act, there is no voter registration requirement for
			 individuals in the State with respect to elections for Federal office.
					115.Effective
			 dateThis subtitle and the
			 amendments made by this subtitle shall apply with respect to the regularly
			 scheduled general election for Federal office held in November 2014 and each
			 succeeding election for Federal office.
				COther initiatives
			 To promote voter registration
				121.Same day
			 registration
					(a)In
			 generalTitle III of the Help America Vote Act of 2002 (42 U.S.C.
			 15481 et seq.) is amended—
						(1)by redesignating
			 sections 304 and 305 as sections 305 and 306; and
						(2)by inserting after
			 section 303 the following new section:
							
								304.Same day
				registration
									(a)In
				general
										(1)RegistrationNotwithstanding
				section 8(a)(1)(D) of the National Voter Registration Act of 1993 (42 U.S.C.
				1973gg–6), each State shall permit any eligible individual on the day of a
				Federal election and on any day when voting, including early voting, is
				permitted for a Federal election—
											(A)to register to
				vote in such election at the polling place using a form that meets the
				requirements under section 9(b) of the National Voter Registration Act of 1993
				(or, if the individual is already registered to vote, to revise any of the
				individual’s voter registration information); and
											(B)to cast a vote in
				such election.
											(2)ExceptionThe
				requirements under paragraph (1) shall not apply to a State in which, under a
				State law in effect continuously on and after the date of the enactment of this
				section, there is no voter registration requirement for individuals in the
				State with respect to elections for Federal office.
										(b)Eligible
				individualFor purposes of this section, the term eligible
				individual means, with respect to any election for Federal office, an
				individual who is otherwise qualified to vote in that election.
									(c)Effective
				dateEach State shall be required to comply with the requirements
				of subsection (a) for the regularly scheduled general election for Federal
				office occurring in November 2012 and for any subsequent election for Federal
				office.
									.
						(b)Conforming
			 amendment relating to enforcementSection 401 of such Act (42 U.S.C. 15511)
			 is amended by striking sections 301, 302, and 303 and inserting
			 subtitle A of title III.
					(c)Clerical
			 amendmentThe table of contents of such Act is amended—
						(1)by redesignating
			 the items relating to sections 304 and 305 as relating to sections 305 and 306;
			 and
						(2)by inserting after
			 the item relating to section 303 the following new item:
							
								
									Sec. 304. Same day
				registration.
								
								.
						122.Acceptance of
			 voter registration applications from individuals under 18 years of age
					(a)Acceptance of
			 applicationsSection 8 of the
			 National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6), as amended by
			 section 104, is amended—
						(1)by redesignating
			 subsection (k) as subsection (l); and
						(2)by inserting after
			 subsection (j) the following new subsection:
							
								(k)Acceptance of
				applications from individuals under 18 years of age
									(1)In
				generalA State may not refuse to accept or process an
				individual’s application to register to vote in elections for Federal office on
				the grounds that the individual is under 18 years of age at the time the
				individual submits the application, so long as the individual is at least 16
				years of age at such time.
									(2)No effect on
				State voting age requirementsNothing in paragraph (1) may be
				construed to require a State to permit an individual who is under 18 years of
				age at the time of an election for Federal office to vote in the
				election.
									.
						(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to elections occurring on or after January 1, 2014.
					123.Annual reports
			 on voter registration statistics
					(a)Annual
			 reportNot later than 90 days
			 after the end of each year, each State shall submit to the Election Assistance
			 Commission and Congress a report containing the following information for the
			 year:
						(1)The number of
			 individuals who were registered under section 111.
						(2)The number of voter registration
			 application forms completed by individuals that were transmitted by motor
			 vehicle authorities in the State (pursuant to section 5(d) of the National
			 Voter Registration Act of 1993) and voter registration agencies in the State
			 (as designated under section 7 of such Act) to the chief State election
			 official of the State, broken down by each such authority and agency.
						(3)The number of such
			 individuals whose voter registration application forms were accepted and who
			 were registered to vote in the State and the number of such individuals whose
			 forms were rejected and who were not registered to vote in the State, broken
			 down by each such authority and agency.
						(4)The number of
			 change of address forms and other forms of information indicating that an
			 individual’s identifying information has been changed that were transmitted by
			 such motor vehicle authorities and voter registration agencies to the chief
			 State election official of the State, broken down by each such authority and
			 agency and the type of form transmitted.
						(5)The number of
			 individuals on the Statewide computerized voter registration list (as
			 established and maintained under section 303 of the Help America Vote Act of
			 2002) whose voter registration information was revised by the chief State
			 election official as a result of the forms transmitted to the official by such
			 motor vehicle authorities and voter registration agencies (as described in
			 paragraph (3)), broken down by each such authority and agency and the type of
			 form transmitted.
						(6)The number of
			 individuals who requested the chief State election official to revise voter
			 registration information on such list, and the number of individuals whose
			 information was revised as a result of such a request.
						(b)Confidentiality
			 of informationIn preparing and submitting a report under this
			 section, the chief State election official shall ensure that no information
			 regarding the identification of any individual is revealed.
					(c)State
			 definedIn this section, a State includes the
			 District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin
			 Islands, Guam, and American Samoa, but does not include any State in which,
			 under a State law in effect continuously on and after the date of the enactment
			 of this Act, there is no voter registration requirement for individuals in the
			 State with respect to elections for Federal office.
					DAvailability of
			 HAVA Requirements Payments
				131.Availability of
			 requirements payments under HAVA to cover costs of compliance with new
			 requirements
					(a)In
			 GeneralSection 251(b) of the
			 Help America Vote Act of 2002 (42 U.S.C. 15401(b)) is amended—
						(1)in paragraph (1),
			 by striking (2) and (3) and inserting (2), (3), and
			 (4); and
						(2)by adding at the
			 end the following new paragraph:
							
								(4)Certain voter
				registration activitiesA
				State may use a requirements payment to carry out any of the requirements of
				the Voter Registration Modernization Act of 2012, including the requirements of
				the National Voter Registration Act of 1993 which are imposed pursuant to the
				amendments made to such Act by the Voter Registration Modernization Act of
				2012.
								.
						(b)Conforming
			 AmendmentSection 254(a)(1) of such Act (42 U.S.C. 15404(a)(1))
			 is amended by striking section 251(a)(2) and inserting
			 section 251(b)(2).
					(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to fiscal year 2013 and each succeeding fiscal year.
					EProhibiting
			 Interference With Voter Registration 
				141.Prohibiting
			 hindering, interfering with, or preventing voter registration
					(a)In
			 generalChapter 29 of title
			 18, United States Code is amended by adding at the end the following new
			 section:
						
							612.Hindering,
				interfering with, or preventing registering to vote
								(a)ProhibitionIt shall be unlawful for any person,
				whether acting under color of law or otherwise, to corruptly hinder, interfere
				with, or prevent another person from registering to vote or aiding another
				person in registering to vote in any election for Federal office.
								(b)AttemptAny person who attempts to commit any
				offense described in subsection (a) shall be subject to the same penalties as
				those prescribed for the offense that the person attempted to commit.
								(c)PenaltyAny
				person who violates subsection (a) shall be fined under this title, imprisoned
				not more than 5 years, or both.
								(d)Election for
				Federal Office DefinedFor
				purposes of this section, the term election for Federal office
				means a general, special, primary, or runoff election held to nominate or elect
				a candidate for the office of President or Vice President, presidential
				elector, or of Senator or Representative in, or Delegate or Resident
				Commissioner to, the Congress.
								.
					(b)Clerical
			 amendmentThe table of sections for chapter 29 of title 18,
			 United States Code is amended by adding at the end the following new
			 item:
						
							
								612. Hindering, interfering with, or
				preventing registering to
				vote.
							
							.
					(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to elections held on or after the date of the enactment of this Act, except
			 that no person may be found to have violated section 612 of title 18, United
			 States Code (as added by subsection (a)) on the basis of any act occurring
			 prior to the date of the enactment of this Act.
					142.Establishment
			 of best practices
					(a)Best
			 practicesNot later than 180
			 days after the date of the enactment of this Act, the Election Assistance
			 Commission shall develop and publish recommendations for best practices for
			 States to use to deter and prevent violations of section 612 of title 18,
			 United States Code (as added by section 141) and section 12 of the National
			 Voter Registration Act of 1993 (42 U.S.C. 1973gg–10) (relating to the unlawful
			 interference with registering to vote, or voting, or attempting to register to
			 vote or vote), including practices to provide for the posting of relevant
			 information at polling places and voter registration agencies under such Act,
			 the training of poll workers and election officials, and relevant educational
			 materials. For purposes of this subsection, the term State
			 includes the District of Columbia, the Commonwealth of Puerto Rico, Guam,
			 American Samoa, and the United States Virgin Islands.
					(b)Inclusion in
			 voter information requirementsSection 302(b)(2) of the Help
			 America Vote Act of 2002 (42 U.S.C. 15482(b)(2)) is amended—
						(1)by striking
			 and at the end of subparagraph (E);
						(2)by striking the
			 period at the end of subparagraph (F) and inserting ; and;
			 and
						(3)by adding at the
			 end the following new subparagraph:
							
								(G)information relating to the prohibitions of
				section 612 of title 18, United States Code, and section 12 of the National
				Voter Registration Act of 1993 (42 U.S.C. 1973gg–10) (relating to the unlawful
				interference with registering to vote, or voting, or attempting to register to
				vote or vote), including information on how individuals may report allegations
				of violations of such
				prohibitions.
								.
						IIAccess to Voting
			 for Individuals With Disabilities
			201.Requirements
			 for States to promote access to voter registration and voting for individuals
			 with disabilities
				(a)RequirementsSubtitle A of title III of the Help America
			 Vote Act of 2002 (42 U.S.C. 15481 et seq.), as amended by section 114, is
			 amended—
					(1)by redesignating
			 sections 305 and 306 as sections 306 and 307; and
					(2)by inserting after
			 section 304 the following new section:
						
							305.Access to voter
				registration and voting for individuals with disabilities
								(a)Treatment of
				applications and ballotsEach
				State shall—
									(1)permit individuals
				with disabilities to use absentee registration procedures and to vote by
				absentee ballot in elections for Federal office;
									(2)accept and
				process, with respect to any election for Federal office, any otherwise valid
				voter registration application and absentee ballot application from an
				individual with a disability if the application is received by the appropriate
				State election official not less than 30 days before the election;
									(3)in addition to any
				other method of registering to vote or applying for an absentee ballot in the
				State, establish procedures—
										(A)for individuals
				with disabilities to request by mail and electronically voter registration
				applications and absentee ballot applications with respect to elections for
				Federal office in accordance with subsection (c);
										(B)for States to send
				by mail and electronically (in accordance with the preferred method of
				transmission designated by the individual under subparagraph (C)) voter
				registration applications and absentee ballot applications requested under
				subparagraph (A) in accordance with subsection (c); and
										(C)by which such an
				individual can designate whether the individual prefers that such voter
				registration application or absentee ballot application be transmitted by mail
				or electronically;
										(4)in addition to any
				other method of transmitting blank absentee ballots in the State, establish
				procedures for transmitting by mail and electronically blank absentee ballots
				to individuals with disabilities with respect to elections for Federal office
				in accordance with subsection (d);
									(5)transmit a validly
				requested absentee ballot to an individual with a disability—
										(A)except as provided
				in subsection (e), in the case in which the request is received at least 45
				days before an election for Federal office, not later than 45 days before the
				election; and
										(B)in the case in
				which the request is received less than 45 days before an election for Federal
				office—
											(i)in
				accordance with State law; and
											(ii)if practicable
				and as determined appropriate by the State, in a manner that expedites the
				transmission of such absentee ballot; and
											(6)if the State
				declares or otherwise holds a runoff election for Federal office, establish a
				written plan that provides absentee ballots are made available to individuals
				with disabilities in a manner that gives them sufficient time to vote in the
				runoff election.
									(b)Designation of
				single State office To Provide Information on Registration and Absentee Ballot
				Procedures for All Disabled Voters in StateEach State shall designate a single office
				which shall be responsible for providing information regarding voter
				registration procedures and absentee ballot procedures to be used by
				individuals with disabilities with respect to elections for Federal office to
				all individuals with disabilities who wish to register to vote or vote in any
				jurisdiction in the State.
								(c)Designation of
				Means of Electronic Communication for Individuals with Disabilities To Request
				and for States To Send Voter Registration Applications and Absentee Ballot
				Applications, and for Other Purposes Related to Voting Information
									(1)In
				generalEach State shall, in addition to the designation of a
				single State office under subsection (b), designate not less than 1 means of
				electronic communication—
										(A)for use by
				individuals with disabilities who wish to register to vote or vote in any
				jurisdiction in the State to request voter registration applications and
				absentee ballot applications under subsection (a)(3);
										(B)for use by States
				to send voter registration applications and absentee ballot applications
				requested under such subsection; and
										(C)for the purpose of
				providing related voting, balloting, and election information to individuals
				with disabilities.
										(2)Clarification
				regarding provision of multiple means of electronic
				communicationA State may, in addition to the means of electronic
				communication so designated, provide multiple means of electronic communication
				to individuals with disabilities, including a means of electronic communication
				for the appropriate jurisdiction of the State.
									(3)Inclusion of
				designated means of electronic communication with informational and
				instructional materials that accompany balloting materialsEach
				State shall include a means of electronic communication so designated with all
				informational and instructional materials that accompany balloting materials
				sent by the State to individuals with disabilities.
									(4)Transmission if
				no preference indicatedIn the case where an individual with a
				disability does not designate a preference under subsection (a)(3)(C), the
				State shall transmit the voter registration application or absentee ballot
				application by any delivery method allowable in accordance with applicable
				State law, or if there is no applicable State law, by mail.
									(d)Transmission of
				blank absentee ballots by mail and electronically
									(1)In
				generalEach State shall establish procedures—
										(A)to transmit blank
				absentee ballots by mail and electronically (in accordance with the preferred
				method of transmission designated by the individual with a disability under
				subparagraph (B)) to individuals with disabilities for an election for Federal
				office; and
										(B)by which the
				individual with a disability can designate whether the individual prefers that
				such blank absentee ballot be transmitted by mail or electronically.
										(2)Transmission if
				no preference indicatedIn the case where an individual with a
				disability does not designate a preference under paragraph (1)(B), the State
				shall transmit the ballot by any delivery method allowable in accordance with
				applicable State law, or if there is no applicable State law, by mail.
									(e)Hardship
				Exemption
									(1)In
				generalIf the chief State election official determines that the
				State is unable to meet the requirement under subsection (a)(5)(A) with respect
				to an election for Federal office due to an undue hardship described in
				paragraph (2)(B), the chief State election official shall request that the
				Attorney General grant a waiver to the State of the application of such
				subsection. Such request shall include—
										(A)a recognition that
				the purpose of such subsection is to individuals with disabilities enough time
				to vote in an election for Federal office;
										(B)an explanation of
				the hardship that indicates why the State is unable to transmit such
				individuals an absentee ballot in accordance with such subsection;
										(C)the number of days
				prior to the election for Federal office that the State requires absentee
				ballots be transmitted to such individuals; and
										(D)a comprehensive
				plan to ensure that such individuals are able to receive absentee ballots which
				they have requested and submit marked absentee ballots to the appropriate State
				election official in time to have that ballot counted in the election for
				Federal office, which includes—
											(i)the steps the
				State will undertake to ensure that such individuals have time to receive,
				mark, and submit their ballots in time to have those ballots counted in the
				election;
											(ii)why the plan
				provides such individuals sufficient time to vote as a substitute for the
				requirements under such subsection; and
											(iii)the underlying
				factual information which explains how the plan provides such sufficient time
				to vote as a substitute for such requirements.
											(2)Approval of
				waiver requestThe Attorney General shall approve a waiver
				request under paragraph (1) if the Attorney General determines each of the
				following requirements are met:
										(A)The comprehensive
				plan under subparagraph (D) of such paragraph provides individuals with
				disabilities sufficient time to receive absentee ballots they have requested
				and submit marked absentee ballots to the appropriate State election official
				in time to have that ballot counted in the election for Federal office.
										(B)One or more of the
				following issues creates an undue hardship for the State:
											(i)The State's
				primary election date prohibits the State from complying with subsection
				(a)(5)(A).
											(ii)The State has
				suffered a delay in generating ballots due to a legal contest.
											(iii)The State
				Constitution prohibits the State from complying with such subsection.
											(3)Timing of
				waiver
										(A)In
				generalExcept as provided under subparagraph (B), a State that
				requests a waiver under paragraph (1) shall submit to the Attorney General the
				written waiver request not later than 90 days before the election for Federal
				office with respect to which the request is submitted. The Attorney General
				shall approve or deny the waiver request not later than 65 days before such
				election.
										(B)ExceptionIf
				a State requests a waiver under paragraph (1) as the result of an undue
				hardship described in paragraph (2)(B)(ii), the State shall submit to the
				Attorney General the written waiver request as soon as practicable. The
				Attorney General shall approve or deny the waiver request not later than 5
				business days after the date on which the request is received.
										(4)Application of
				waiverA waiver approved under paragraph (2) shall only apply
				with respect to the election for Federal office for which the request was
				submitted. For each subsequent election for Federal office, the Attorney
				General shall only approve a waiver if the State has submitted a request under
				paragraph (1) with respect to such election.
									(f)Individual with
				a disability definedIn this section, an individual with a
				disability means an individual with an impairment that substantially
				limits any major life activities and who is otherwise qualified to vote in
				elections for Federal office.
								(g)Effective
				dateThis section shall apply with respect to elections for
				Federal office held on or after January 1, 2014.
								.
					(b)Conforming
			 amendment relating to issuance of voluntary guidance by election assistance
			 commissionSection 311(b) of
			 such Act (42 U.S.C. 15501(b)) is amended—
					(1)by striking
			 and at the end of paragraph (2);
					(2)by striking the
			 period at the end of paragraph (3) and inserting ; and;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(4)in the case of the recommendations with
				respect to section 305, January 1,
				2014.
							.
					(c)Clerical
			 amendmentThe table of contents of such Act, as amended by
			 section 114(c), is amended—
					(1)by redesignating
			 the items relating to sections 305 and 306 as relating to sections 306 and 307;
			 and
					(2)by inserting after
			 the item relating to section 304 the following new item:
						
							
								Sec. 305. Access to voter registration and
				voting for individuals with disabilities.
				
							
							.
					202.Pilot programs for
			 enabling individuals with disabilities to register to vote and vote privately
			 and independently at residences
				(a)Establishment of
			 pilot programsThe Election
			 Assistance Commission (hereafter referred to as the Commission)
			 shall make grants to eligible States to conduct pilot programs under
			 which—
					(1)individuals with
			 disabilities may use electronic means (including the Internet and telephones
			 utilizing assistive devices) to register to vote and to request and receive
			 absentee ballots, in a manner which permits such individuals to do so privately
			 and independently at their own residences; and
					(2)individuals with
			 disabilities may use the telephone to cast ballots electronically from their
			 own residences, but only if the telephone used is not connected to the
			 Internet.
					(b)Reports
					(1)In
			 generalA State receiving a grant for a year under this section
			 shall submit a report to the Commission on the pilot programs the State carried
			 out with the grant with respect to elections for public office held in the
			 State during the year.
					(2)DeadlineA
			 State shall submit a report under paragraph (1) not later than 90 days after
			 the last election for public office held in the State during the year.
					(c)EligibilityA
			 State is eligible to receive a grant under this section if the State submits to
			 the Commission, at such time and in such form as the Commission may require, an
			 application containing such information and assurances as the Commission may
			 require.
				(d)TimingThe
			 Commission shall make the first grants under this section for pilot programs
			 which will be in effect with respect to elections for Federal office held in
			 2014, or, at the option of a State, with respect to other elections for public
			 office held in the State 2013.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated for grants
			 for pilot programs under this section $30,000,000 for fiscal year 2013 and each
			 succeeding fiscal year.
				(f)State
			 definedIn this section, the term State includes the
			 District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa,
			 and the United States Virgin Islands.
				203.Expansion and
			 reauthorization of grant program to assure voting access for individuals with
			 disabilities
				(a)Purposes of
			 paymentsSection 261(b) of
			 the Help America Vote Act of 2002 (42 U.S.C. 15421(b)) is amended by striking
			 paragraphs (1) and (2) and inserting the following:
					
						(1)making absentee voting and voting at home
				accessible to individuals with the full range of disabilities (including
				impairments involving vision, hearing, mobility, or dexterity) through the
				implementation of accessible absentee voting systems that work in conjunction
				with assistive technologies for which individuals have access at their homes,
				independent living centers, or other facilities;
						(2)making polling
				places, including the path of travel, entrances, exits, and voting areas of
				each polling facility, accessible to individuals with disabilities, including
				the blind and visually impaired, in a manner that provides the same opportunity
				for access and participation (including privacy and independence) as for other
				voters; and
						(3)providing
				solutions to problems of access to voting and elections for individuals with
				disabilities that are universally designed and provide the same opportunities
				for individuals with and without
				disabilities.
						.
				(b)ReauthorizationSection
			 264(a) of such Act (42 U.S.C. 15424(a)) is amended by adding at the end the
			 following new paragraph:
					
						(4)For fiscal year 2013 and each succeeding
				fiscal year, such sums as may be necessary to carry out this
				part.
						.
				(c)Period of
			 availability of fundsSection 264 of such Act (42 U.S.C. 15424)
			 is amended—
					(1)in subsection (b),
			 by striking Any amounts and inserting Except as provided
			 in subsection (b), any amounts; and
					(2)by adding at the
			 end the following new subsection:
						
							(c)Return and
				transfer of certain funds
								(1)Deadline for
				obligation and expenditureIn
				the case of any amounts appropriated pursuant to the authority of subsection
				(a) for a payment to a State or unit of local government for fiscal year 2013
				or any succeeding fiscal year, any portion of such amounts which have not been
				obligated or expended by the State or unit of local government prior to the
				expiration of the 4-year period which begins on the date the State or unit of
				local government first received the amounts shall be transferred to the
				Commission.
								(2)Reallocation of
				transferred amounts
									(A)In
				generalThe Commission shall use the amounts transferred under
				paragraph (1) to make payments on a pro rata basis to each covered payment
				recipient described in subparagraph (B), which may obligate and expend such
				payment for the purposes described in section 261(b) during the 1-year period
				which begins on the date of receipt.
									(B)Covered payment
				recipients describedIn subparagraph (A), a covered
				payment recipient is a State or unit of local government with respect
				to which—
										(i)amounts were
				appropriated pursuant to the authority of subsection (a); and
										(ii)no amounts were
				transferred to the Commission under paragraph
				(1).
										.
					IIIProhibiting
			 Voter Caging
			301.Voter caging
			 and other questionable challenges prohibited
				(a)In
			 GeneralChapter 29 of title 18, United States Code, as amended by
			 section 141(a), is amended by adding at the end the following:
					
						613.Voter caging
				and other questionable challenges
							(a)DefinitionsIn
				this section—
								(1)the term voter caging document
				means—
									(A)a nonforwardable
				document that is returned to the sender or a third party as undelivered or
				undeliverable despite an attempt to deliver such document to the address of a
				registered voter or applicant; or
									(B)any document with
				instructions to an addressee that the document be returned to the sender or a
				third party but is not so returned, despite an attempt to deliver such document
				to the address of a registered voter or applicant, unless at least two Federal
				election cycles have passed since the date of the attempted delivery;
									(2)the term
				voter caging list means a list of individuals compiled from voter
				caging documents; and
								(3)the term
				unverified match list means a list produced by matching the
				information of registered voters or applicants for voter registration to a list
				of individuals who are ineligible to vote in the registrar’s jurisdiction, by
				virtue of death, conviction, change of address, or otherwise; unless one of the
				pieces of information matched includes a signature, photograph, or unique
				identifying number ensuring that the information from each source refers to the
				same individual.
								(b)Prohibition
				Against Voter CagingNo State
				or local election official shall prevent an individual from registering or
				voting in any election for Federal office, or permit in connection with any
				election for Federal office a formal challenge under State law to an
				individual’s registration status or eligibility to vote, if the basis for such
				decision is evidence consisting of—
								(1)a voter caging
				document or voter caging list;
								(2)an unverified
				match list;
								(3)an error or omission on any record or paper
				relating to any application, registration, or other act requisite to voting, if
				such error or omission is not material to an individual’s eligibility to vote
				under section 2004 of the Revised Statutes, as amended (42 U.S.C.
				1971(a)(2)(B)); or
								(4)any other evidence
				so designated for purposes of this section by the Election Assistance
				Commission,
								except
				that the election official may use such evidence if it is corroborated by
				independent evidence of the individual’s ineligibility to register or vote.(c)Requirements For
				Challenges by Persons Other Than Election OfficialsNo person, other than a State or local
				election official, shall submit a formal challenge to an individual’s
				eligibility to register to vote in an election for Federal office or to vote in
				an election for Federal office unless that challenge is supported by personal
				knowledge regarding the grounds for ineligibility which is—
								(1)documented in
				writing; and
								(2)subject to an oath
				or attestation under penalty of perjury that the challenger has a good faith
				factual basis to believe that the individual who is the subject of the
				challenge is ineligible to register to vote or vote in that election.
								(d)Penalties for
				Knowing MisconductWhoever
				knowingly challenges the eligibility of one or more individuals to register or
				vote or knowingly causes the eligibility of such individuals to be challenged
				in violation of this section with the intent that one or more eligible voters
				be disqualified, shall be fined under this title or imprisoned not more than 1
				year, or both, for each such violation. Each violation shall be a separate
				offense.
							(e)No Effect on
				Related LawsNothing in this
				section is intended to override the protections of the National Voter
				Registration Act of 1993 (42 U.S.C. 1973gg et seq.) or to affect the Voting
				Rights Act of 1965 (42 U.S.C. 1973 et
				seq.).
							.
				(b)Clerical
			 AmendmentThe table of sections for chapter 29 of title 18,
			 United States Code, as amended by section 141(b), is amended by adding at the
			 end the following:
					
						
							613. Voter caging and other questionable
				challenges.
						
						.
				302.Development and
			 adoption of best practices for preventing voter caging
				(a)Best
			 practicesNot later than 180
			 days after the date of the enactment of this Act, the Election Assistance
			 Commission shall develop and publish for the use of States recommendations for
			 best practices to deter and prevent violations of section 613 of title 18,
			 United States Code, as added by section 301(a), including practices to provide
			 for the posting of relevant information at polling places and voter
			 registration agencies, the training of poll workers and election officials, and
			 relevant educational measures. For purposes of this subsection, the term
			 State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, Guam, American Samoa, and the United States Virgin Islands.
				(b)Inclusion in
			 voting information requirementsSection 302(b)(2) of the Help
			 America Vote Act of 2002 (42 U.S.C. 15482(b)(2)), as amended by section 141(b),
			 is amended—
					(1)by striking
			 and at the end of subparagraph (F);
					(2)by striking the
			 period at the end of subparagraph (G) and inserting ; and;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(H)information relating to the prohibition
				against voter caging and other questionable challenges (as set forth in section
				613 of title 18, United States Code), including information on how individuals
				may report allegations of violations of such
				prohibition.
							.
					303.SeverabilityIf any provision of this title or any
			 amendment made by this title, or the application of a provision to any person
			 or circumstance, is held to be unconstitutional, the remainder of this title
			 and the amendments made by this title, and the application of the provisions to
			 any person or circumstance, shall not be affected by the holding.
			IVProhibiting
			 Deceptive Practices
			401.Prohibition on
			 deceptive practices in Federal elections
				(a)In
			 GeneralChapter 29 of title
			 18, United States Code, as amended by section 141(a) and section 301(a), is
			 amended by adding at the end the following:
					
						614.False
				election-related information in Federal elections
							(a)A person, including an election official,
				who in any election for Federal office knowingly and willfully deprives,
				defrauds, or attempts to deprive or defraud the residents of a State of their
				free and fair exercise of the right to vote by the communication of
				election-related information that is known by the person to be materially
				false, fictitious, or fraudulent shall be fined under this title or imprisoned
				not more than 1 year, or both.
							(b)As used in this
				section—
								(1)the term
				election for Federal office means any general, primary, runoff, or
				special election for the office of President, Vice President, presidential
				elector, Member of the Senate, Member of the House of Representatives, or
				Delegate or Resident Commissioner to the Congress; and
								(2)the term
				election-related information means any oral or written
				communication regarding—
									(A)the time or place of an election for
				Federal office;
									(B)criminal penalties
				associated with voting in such an election;
									(C)an individual’s
				voter registration status or eligibility to vote in such an election; or
									(D)the explicit
				endorsement by any person or organization of a candidate in such an
				election.
									.
				(b)Clerical
			 amendmentThe table of sections for chapter 29 of title 18,
			 United States Code, as amended by section 141(b) and section 301(b), is amended
			 by adding at the end the following new item:
					
						
							614. False election-related information in
				Federal
				elections.
						
						.
				402.Modification of
			 penalty for voter intimidationSection 594 of title 18, United States Code,
			 is amended by striking one year and inserting 5
			 years.
			403.Sentencing
			 guidelines
				(a)Review and
			 amendmentNot later than 90
			 days after the date of enactment of this Act, the United States Sentencing
			 Commission, pursuant to its authority under section 994 of title 28, United
			 States Code, and in accordance with this section, shall review and, if
			 appropriate, amend the Federal sentencing guidelines and policy statements
			 applicable to persons convicted of any offense under any sections of title 18,
			 United States Code, that are added or modified by this Act.
				(b)AuthorizationThe United States Sentencing Commission
			 may, for the purposes of the amendments made pursuant to this title, amend the
			 Federal sentencing guidelines in accordance with the procedures set forth in
			 section 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note) as though the
			 authority under that section had not expired.
				404.Reporting
			 violations; corrective action
				(a)ReportingAny person may submit a report to the
			 Attorney General regarding any violation or possible violation of section 594
			 or section 614 of title 18, United States Code (as added by section
			 401(a)).
				(b)Corrective
			 action
					(1)In
			 generalImmediately after receiving a report under subsection
			 (a), the Attorney General shall consider and review the report, and if the
			 Attorney General determines that there is a reasonable basis to find that a
			 violation included in the report has occurred, the Attorney General
			 shall—
						(A)undertake all effective measures necessary
			 to provide correct information to voters affected by the false information;
			 and
						(B)refer the matter
			 to the appropriate Federal and State authorities for criminal prosecution or
			 civil action after the election involved.
						(2)RegulationsThe Attorney General shall promulgate
			 regulations regarding the methods and means of corrective actions to be taken
			 under paragraph (1). Such regulations shall be developed in consultation with
			 the Election Assistance Commission, civil rights organizations, voting rights
			 groups, State and local election officials, voter protection groups, and other
			 interested community organizations.
					(3)Study and report
			 on methods of disseminating corrective information
						(A)In
			 generalThe Attorney General,
			 in consultation with the Federal Communications Commission and the Election
			 Assistance Commission, shall conduct a study on the feasibility of providing
			 the corrective information under paragraph (1) through public service
			 announcements, the emergency alert system, or other forms of public
			 broadcast.
						(B)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Attorney General shall submit to Congress a
			 report detailing the results of the study conducted under subparagraph
			 (A).
						(4)Publicizing
			 availability of remediesThe
			 Attorney General shall make public through the Internet, radio, television, and
			 newspaper advertisements information on the responsibilities, contact
			 information, and complaint procedures applicable under this section.
					(c)Reports to
			 Congress
					(1)In
			 generalNot later than 90 days after any election with respect to
			 which a report has been submitted under subsection (a), the Attorney General
			 shall submit to Congress a report compiling all such reports submitted under
			 subsection (a) with respect to that election.
					(2)Contents
						(A)In
			 generalEach report submitted under paragraph (1) shall
			 include—
							(i)detailed information on specific
			 allegations;
							(ii)statistical
			 compilations of how many allegations were made and of what type;
							(iii)the geographic
			 locations of and the populations affected by the alleged violations;
							(iv)the
			 status of the investigations of such allegations;
							(v)any
			 corrective actions taken in response to such allegations;
							(vi)the
			 rationale used for any corrective actions or for any refusal to pursue an
			 allegation;
							(vii)the
			 effectiveness of any such corrective actions;
							(viii)whether a
			 Voting Integrity Task Force was established with respect to such election, and,
			 if so, how such task force was staffed and funded;
							(ix)any
			 referrals of information to other Federal, State, or local agencies; and
							(x)any
			 criminal prosecution instituted under title 18, United States Code, in
			 connection with such allegations.
							(3)Report made
			 publicOn the date that the Attorney General submits the report
			 under paragraph (1), the Attorney General shall also make the report publicly
			 available through the Internet and other appropriate means.
					(d)Delegation of
			 duties
					(1)Use of voting
			 integrity task forceThe
			 Attorney General shall delegate the responsibilities under this section with
			 respect to a particular election to a Voting Integrity Task Force established
			 by the Attorney General for such purpose.
					(2)CompositionA Voting Integrity Task Force established
			 under paragraph (1) shall be under the direction of the Assistant Attorney
			 General for the Civil Rights Division and the Assistant Attorney General for
			 the Criminal Division, acting jointly.
					VDemocracy
			 Restoration
			501.Rights of
			 citizensThe right of an
			 individual who is a citizen of the United States to vote in any election for
			 Federal office shall not be denied or abridged because that individual has been
			 convicted of a criminal offense unless such individual is serving a felony
			 sentence in a correctional institution or facility at the time of the
			 election.
			502.Enforcement
				(a)Attorney
			 generalThe Attorney General may, in a civil action, obtain such
			 declaratory or injunctive relief as is necessary to remedy a violation of this
			 title.
				(b)Private right of
			 action
					(1)A
			 person who is aggrieved by a violation of this title may provide written notice
			 of the violation to the chief election official of the State involved.
					(2)Except as provided
			 in paragraph (3), if the violation is not corrected within 90 days after
			 receipt of a notice under paragraph (1), or within 20 days after receipt of the
			 notice if the violation occurred within 120 days before the date of an election
			 for Federal office, the aggrieved person may, in a civil action, obtain
			 declaratory or injunctive relief with respect to the violation.
					(3)If the violation
			 occurred within 30 days before the date of an election for Federal office, the
			 aggrieved person need not provide notice to the chief election official of the
			 State under paragraph (1) before bringing a civil action to obtain declaratory
			 or injunctive relief with respect to the violation.
					503.Notification of
			 restoration of voting rights
				(a)State
			 notification
					(1)NotificationOn
			 the date determined under paragraph (2), each State shall notify in writing any
			 individual who has been convicted of a criminal offense under the law of that
			 State that such individual has the right to vote in an election for Federal
			 office pursuant to this title and may register to vote in any such
			 election.
					(2)Date of
			 notification
						(A)Felony
			 convictionIn the case of such an individual who has been
			 convicted of a felony, the notification required under paragraph (1) shall be
			 given on the date on which the individual—
							(i)is
			 sentenced to serve only a term of probation; or
							(ii)is
			 released from the custody of that State (other than to the custody of another
			 State or the Federal Government to serve a term of imprisonment for a felony
			 conviction).
							(B)Misdemeanor
			 convictionIn the case of such an individual who has been
			 convicted of a misdemeanor, the notification required under paragraph (1) shall
			 be given on the date on which such individual is sentenced by a State
			 court.
						(b)Federal
			 notification
					(1)NotificationOn
			 the date determined under paragraph (2), the Director of the Bureau of Prisons
			 shall notify in writing any individual who has been convicted of a criminal
			 offense under Federal law that such individual has the right to vote in an
			 election for Federal office pursuant to this title and may register to vote in
			 any such election.
					(2)Date of
			 notification
						(A)Felony
			 convictionIn the case of such an individual who has been
			 convicted of a felony, the notification required under paragraph (1) shall be
			 given on the date on which the individual—
							(i)is
			 sentenced to serve only a term of probation by a court established by an Act of
			 Congress; or
							(ii)is
			 released from the custody of the Bureau of Prisons (other than to the custody
			 of a State to serve a term of imprisonment for a felony conviction).
							(B)Misdemeanor
			 convictionIn the case of such an individual who has been
			 convicted of a misdemeanor, the notification required under paragraph (1) shall
			 be given on the date on which such individual is sentenced by a State
			 court.
						504.DefinitionsFor purposes of this title:
				(1)Correctional
			 institution or facilityThe term correctional institution
			 or facility means any prison, penitentiary, jail, or other institution
			 or facility for the confinement of individuals convicted of criminal offenses,
			 whether publicly or privately operated, except that such term does not include
			 any residential community treatment center (or similar public or private
			 facility).
				(2)ElectionThe
			 term election means—
					(A)a general,
			 special, primary, or runoff election;
					(B)a convention or
			 caucus of a political party held to nominate a candidate;
					(C)a primary election
			 held for the selection of delegates to a national nominating convention of a
			 political party; or
					(D)a primary election
			 held for the expression of a preference for the nomination of persons for
			 election to the office of President.
					(3)Federal
			 officeThe term Federal office means the office of
			 President or Vice President of the United States, or of Senator or
			 Representative in, or Delegate or Resident Commissioner to, the Congress of the
			 United States.
				(4)ProbationThe
			 term probation means probation, imposed by a Federal, State, or
			 local court, with or without a condition on the individual involved
			 concerning—
					(A)the individual’s
			 freedom of movement;
					(B)the payment of
			 damages by the individual;
					(C)periodic reporting
			 by the individual to an officer of the court; or
					(D)supervision of the
			 individual by an officer of the court.
					505.Relation to other
			 laws
				(a)State laws
			 relating to voting rightsNothing in this title shall be
			 construed to prohibit the States from enacting any State law which affords the
			 right to vote in any election for Federal office on terms less restrictive than
			 those established by this title.
				(b)Certain Federal
			 ActsThe rights and remedies established by this title are in
			 addition to all other rights and remedies provided by law, and neither rights
			 and remedies established by this title shall supersede, restrict, or limit the
			 application of the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) or the
			 National Voter Registration Act (42 U.S.C. 1973gg).
				506.Federal prison
			 fundsNo State, unit of local
			 government, or other person may receive or use, to construct or otherwise
			 improve a prison, jail, or other place of incarceration, any Federal grant
			 amounts unless that person has in effect a program under which each individual
			 incarcerated in that person’s jurisdiction who is a citizen of the United
			 States is notified, upon release from such incarceration, of that individual’s
			 rights under section 501.
			507.Effective
			 dateThis title shall apply to
			 citizens of the United States voting in any election for Federal office held
			 after the date of the enactment of this Act.
			VIAccuracy,
			 Integrity, and Security of Elections
			600.Short
			 titleThis title may be cited
			 as the Voter Confidence and Increased Accessibility Act of 2012.
			APromoting
			 accuracy, integrity, and security through voter-Verified permanent paper
			 ballot
				601.Paper ballot
			 and manual counting requirements
					(a)In
			 generalSection 301(a)(2) of the Help America Vote Act of 2002
			 (42 U.S.C. 15481(a)(2)) is amended to read as follows:
						
							(2)Paper ballot
				requirement
								(A)Voter-verified
				paper ballots
									(i)Paper ballot
				requirement(I)The voting system shall require the use of
				an individual, durable, voter-verified, paper ballot of the voter’s vote that
				shall be marked and made available for inspection and verification by the voter
				before the voter’s vote is cast and counted, and which shall be counted by hand
				or read by an optical character recognition device or other counting device.
				For purposes of this subclause, the term individual, durable,
				voter-verified, paper ballot means a paper ballot marked by the voter by
				hand or a paper ballot marked through the use of a nontabulating ballot marking
				device or system, so long as the voter shall have the option to mark his or her
				ballot by hand.
										(II)The
				voting system shall provide the voter with an opportunity to correct any error
				on the paper ballot before the permanent voter-verified paper ballot is
				preserved in accordance with clause (ii).
										(III)The voting system shall not preserve
				the voter-verified paper ballots in any manner that makes it possible, at any
				time after the ballot has been cast, to associate a voter with the record of
				the voter’s vote without the voter’s consent.
										(ii)Preservation as
				official recordThe
				individual, durable, voter-verified, paper ballot used in accordance with
				clause (i) shall constitute the official ballot and shall be preserved and used
				as the official ballot for purposes of any recount or audit conducted with
				respect to any election for Federal office in which the voting system is
				used.
									(iii)Manual
				counting requirements for recounts and audits(I)Each paper ballot used
				pursuant to clause (i) shall be suitable for a manual audit, and shall be
				counted by hand in any recount or audit conducted with respect to any election
				for Federal office.
										(II)In
				the event of any inconsistencies or irregularities between any electronic vote
				tallies and the vote tallies determined by counting by hand the individual,
				durable, voter-verified, paper ballots used pursuant to clause (i), and subject
				to subparagraph (B), the individual, durable, voter-verified, paper ballots
				shall be the true and correct record of the votes cast.
										(iv)Application to
				all ballotsThe requirements
				of this subparagraph shall apply to all ballots cast in elections for Federal
				office, including ballots cast by absent uniformed services voters and overseas
				voters under the Uniformed and Overseas Citizens Absentee Voting Act and other
				absentee voters.
									(B)Special rule for
				treatment of disputes when paper ballots have been shown to be
				compromised
									(i)In
				generalIn the event that—
										(I)there is any inconsistency between any
				electronic vote tallies and the vote tallies determined by counting by hand the
				individual, durable, voter-verified, paper ballots used pursuant to
				subparagraph (A)(i) with respect to any election for Federal office; and
										(II)it is demonstrated by clear and convincing
				evidence (as determined in accordance with the applicable standards in the
				jurisdiction involved) in any recount, audit, or contest of the result of the
				election that the paper ballots have been compromised (by damage or mischief or
				otherwise) and that a sufficient number of the ballots have been so compromised
				that the result of the election could be changed,
										the
				determination of the appropriate remedy with respect to the election shall be
				made in accordance with applicable State law, except that the electronic tally
				shall not be used as the exclusive basis for determining the official certified
				result.(ii)Rule for
				consideration of ballots associated with each voting machineFor purposes of clause (i), only the paper
				ballots deemed compromised, if any, shall be considered in the calculation of
				whether or not the result of the election could be changed due to the
				compromised paper
				ballots.
									.
					(b)Conforming
			 amendment clarifying applicability of alternative language
			 accessibilitySection 301(a)(4) of such Act (42 U.S.C.
			 15481(a)(4)) is amended by inserting (including the paper ballots
			 required to be used under paragraph (2)) after voting
			 system.
					(c)Other conforming
			 amendmentsSection 301(a)(1) of such Act (42 U.S.C. 15481(a)(1))
			 is amended—
						(1)in subparagraph
			 (A)(i), by striking counted and inserting counted, in
			 accordance with paragraphs (2) and (3);
						(2)in subparagraph
			 (A)(ii), by striking counted and inserting counted, in
			 accordance with paragraphs (2) and (3);
						(3)in subparagraph
			 (A)(iii), by striking counted each place it appears and
			 inserting counted, in accordance with paragraphs (2) and (3);
			 and
						(4)in subparagraph
			 (B)(ii), by striking counted and inserting counted, in
			 accordance with paragraphs (2) and (3).
						602.Accessibility
			 and ballot verification for individuals with disabilities
					(a)In
			 generalSection 301(a)(3)(B) of the Help America Vote Act of 2002
			 (42 U.S.C. 15481(a)(3)(B)) is amended to read as follows:
						
							(B)(i)satisfy the requirement of subparagraph (A)
				through the use of at least one voting system equipped for individuals with
				disabilities, including nonvisual and enhanced visual accessibility for the
				blind and visually impaired, and nonmanual and enhanced manual accessibility
				for the mobility and dexterity impaired, at each polling place; and
								(ii)meet the requirements of subparagraph (A)
				and paragraph (2)(A) by using a system that—
									(I)allows the voter to privately and
				independently verify the permanent paper ballot through the presentation, in
				accessible form, of the printed or marked vote selections from the same printed
				or marked information that would be used for any vote counting or auditing;
				and
									(II)allows the voter to privately and
				independently verify and cast the permanent paper ballot without requiring the
				voter to manually handle the paper ballot;
				and
									.
					(b)Specific
			 requirement of study, testing, and development of accessible paper ballot
			 verification mechanisms
						(1)Study and
			 reportingSubtitle C of title II of such Act (42 U.S.C. 15381 et
			 seq.) is amended—
							(A)by redesignating
			 section 247 as section 248; and
							(B)by inserting after
			 section 246 the following new section:
								
									247.Study and
				report on accessible paper ballot verification mechanisms
										(a)Study and
				ReportThe Director of the
				National Science Foundation shall make grants to not fewer than 3 eligible
				entities to study, test, and develop accessible paper ballot voting,
				verification, and casting mechanisms and devices and best practices to enhance
				the accessibility of paper ballot voting and verification mechanisms for
				individuals with disabilities, for voters whose primary language is not
				English, and for voters with difficulties in literacy, including best practices
				for the mechanisms themselves and the processes through which the mechanisms
				are used.
										(b)EligibilityAn
				entity is eligible to receive a grant under this part if it submits to the
				Director (at such time and in such form as the Director may require) an
				application containing—
											(1)certifications that the entity shall
				specifically investigate enhanced methods or devices, including non-electronic
				devices, that will assist such individuals and voters in marking voter-verified
				paper ballots and presenting or transmitting the information printed or marked
				on such ballots back to such individuals and voters, and casting such
				ballots;
											(2)a certification
				that the entity shall complete the activities carried out with the grant not
				later than December 31, 2014; and
											(3)such other
				information and certifications as the Director may require.
											(c)Availability of
				TechnologyAny technology developed with the grants made under
				this section shall be treated as non-proprietary and shall be made available to
				the public, including to manufacturers of voting systems.
										(d)Coordination
				With Grants for Technology ImprovementsThe Director shall carry
				out this section so that the activities carried out with the grants made under
				subsection (a) are coordinated with the research conducted under the grant
				program carried out by the Commission under section 271, to the extent that the
				Director and Commission determine necessary to provide for the advancement of
				accessible voting technology.
										(e)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out subsection (a) $5,000,000, to remain available until
				expended.
										.
							(2)Clerical
			 amendmentThe table of contents of such Act is amended—
							(A)by redesignating
			 the item relating to section 247 as relating to section 248; and
							(B)by inserting after
			 the item relating to section 246 the following new item:
								
									
										Sec. 247. Study and report on accessible
				paper ballot verification
				mechanisms.
									
									.
							(c)Clarification of
			 accessibility standards under voluntary voting system guidanceIn
			 adopting any voluntary guidance under subtitle B of title III of the Help
			 America Vote Act with respect to the accessibility of the paper ballot
			 verification requirements for individuals with disabilities, the Election
			 Assistance Commission shall include and apply the same accessibility standards
			 applicable under the voluntary guidance adopted for accessible voting systems
			 under such subtitle.
					(d)Permitting Use
			 of Funds for Protection and Advocacy Systems To Support Actions To Enforce
			 Election-Related Disability AccessSection 292(a) of the Help
			 America Vote Act of 2002 (42 U.S.C. 15462(a)) is amended by striking ;
			 except that and all that follows and inserting a period.
					603.Additional
			 voting system requirements
					(a)Requirements
			 describedSection 301(a) of the Help America Vote Act of 2002 (42
			 U.S.C. 15481(a)) is amended by adding at the end the following new
			 paragraphs:
						
							(7)Prohibiting use
				of uncertified election-dedicated voting system technologies; disclosure
				requirements
								(A)In
				generalA voting system used
				in an election for Federal office in a State may not at any time during the
				election contain or use any election-dedicated voting system technology—
									(i)which has not been certified by the State
				for use in the election; and
									(ii)which has not been deposited with an
				accredited laboratory described in section 231 to be held in escrow and
				disclosed in accordance with this section.
									(B)Requirement for
				disclosure and limitation on restricting disclosureAn accredited laboratory under section 231
				with whom an election-dedicated voting system technology has been deposited
				shall—
									(i)hold the
				technology in escrow; and
									(ii)disclose
				technology and information regarding the technology to another person
				if—
										(I)the person is a
				qualified person described in subparagraph (C) who has entered into a
				nondisclosure agreement with respect to the technology which meets the
				requirements of subparagraph (D); or
										(II)the laboratory is
				permitted or required to disclose the technology to the person under State law,
				in accordance with the terms and conditions applicable under such law.
										(C)Qualified
				persons describedWith respect to the disclosure of
				election-dedicated voting system technology by a laboratory under subparagraph
				(B)(ii)(I), a qualified person is any of the following:
									(i)A
				governmental entity with responsibility for the administration of voting and
				election-related matters for purposes of reviewing, analyzing, or reporting on
				the technology.
									(ii)A
				party to pre- or post-election litigation challenging the result of an election
				or the administration or use of the technology used in an election, including
				but not limited to election contests or challenges to the certification of the
				technology, or an expert for a party to such litigation, for purposes of
				reviewing or analyzing the technology to support or oppose the litigation, and
				all parties to the litigation shall have access to the technology for such
				purposes.
									(iii)A person not
				described in clause (i) or (ii) who reviews, analyzes, or reports on the
				technology solely for an academic, scientific, technological, or other
				investigation or inquiry concerning the accuracy or integrity of the
				technology.
									(D)Requirements for
				nondisclosure agreementsA nondisclosure agreement entered into
				with respect to an election-dedicated voting system technology meets the
				requirements of this subparagraph if the agreement—
									(i)is
				limited in scope to coverage of the technology disclosed under subparagraph (B)
				and any trade secrets and intellectual property rights related thereto;
									(ii)does not prohibit
				a signatory from entering into other nondisclosure agreements to review other
				technologies under this paragraph;
									(iii)exempts from
				coverage any information the signatory lawfully obtained from another source or
				any information in the public domain;
									(iv)remains in effect
				for not longer than the life of any trade secret or other intellectual property
				right related thereto;
									(v)prohibits the use
				of injunctions barring a signatory from carrying out any activity authorized
				under subparagraph (C), including injunctions limited to the period prior to a
				trial involving the technology;
									(vi)is silent as to
				damages awarded for breach of the agreement, other than a reference to damages
				available under applicable law;
									(vii)allows
				disclosure of evidence of crime, including in response to a subpoena or
				warrant;
									(viii)allows the
				signatory to perform analyses on the technology (including by executing the
				technology), disclose reports and analyses that describe operational issues
				pertaining to the technology (including vulnerabilities to tampering, errors,
				risks associated with use, failures as a result of use, and other problems),
				and describe or explain why or how a voting system failed or otherwise did not
				perform as intended; and
									(ix)provides that the
				agreement shall be governed by the trade secret laws of the applicable
				State.
									(E)Election-dedicated
				voting system technology definedFor purposes of this paragraph:
									(i)In
				generalThe term
				election-dedicated voting system technology means the
				following:
										(I)The source code
				used for the trusted build and its file signatures.
										(II)A complete disk
				image of the pre-build, build environment, and any file signatures to validate
				that it is unmodified.
										(III)A complete disk
				image of the post-build, build environment, and any file signatures to validate
				that it is unmodified.
										(IV)All executable
				code produced by the trusted build and any file signatures to validate that it
				is unmodified.
										(V)Installation
				devices and software file signatures.
										(ii)ExclusionSuch term does not include
				commercial-off-the-shelf software and hardware defined under the
				2005 voluntary voting system guidelines adopted by the Commission under section
				222.
									(8)Prohibition of
				use of wireless communications devices in systems or devicesNo system or device upon which ballots are
				programmed or votes are cast or tabulated shall contain, use, or be accessible
				by any wireless, power-line, or concealed communication device, except that
				enclosed infrared communications devices which are certified for use in such
				device by the State and which cannot be used for any remote or wide area
				communications or used without the knowledge of poll workers shall be
				permitted.
							(9)Prohibiting
				connection of system to the internet
								(A)In
				generalNo system or device upon which ballots are programmed or
				votes are cast or tabulated shall be connected to the Internet at any
				time.
								(B)Rule of
				constructionNothing contained in this paragraph shall be deemed
				to prohibit the Commission from conducting the studies under section 242 or to
				conduct other similar studies under any other provision of law in a manner
				consistent with this paragraph.
								(10)Security
				standards for voting systems used in Federal elections
								(A)In
				generalNo voting system may be used in an election for Federal
				office unless the manufacturer of such system and the election officials using
				such system meet the applicable requirements described in subparagraph
				(B).
								(B)Requirements
				describedThe requirements described in this subparagraph are as
				follows:
									(i)The manufacturer
				and the election officials shall document the secure chain of custody for the
				handling of all software, hardware, vote storage media, blank ballots, and
				completed ballots used in connection with voting systems, and shall make the
				information available upon request to the Commission.
									(ii)The manufacturer shall disclose to an
				accredited laboratory under section 231 and to the appropriate election
				official any information required to be disclosed under paragraph (7).
									(iii)After the appropriate election official has
				certified the election-dedicated and other voting system software for use in an
				election, the manufacturer may not—
										(I)alter such
				software; or
										(II)insert or use in
				the voting system any software, software patch, or other software modification
				not certified by the State for use in the election.
										(iv)At the request of
				the Commission—
										(I)the appropriate
				election official shall submit information to the Commission regarding the
				State’s compliance with this subparagraph; and
										(II)the manufacturer shall submit information
				to the Commission regarding the manufacturer’s compliance with this
				subparagraph.
										(C)Development and
				publication of best practices of secure chain of custodyNot
				later than August 1, 2016, the Commission shall develop and make publicly
				available best practices regarding the requirement of subparagraph (B)(i) and
				(B)(iii), and in the case of subparagraph (B)(iii), shall include best
				practices for certifying software patches and minor software modifications
				under short deadlines.
								(D)Disclosure of
				secure chain of custodyThe Commission shall make information
				provided to the Commission under subparagraph (B)(i) available to any person
				upon request.
								(11)Durability and
				readability requirements for ballots
								(A)Durability
				requirements for paper ballots
									(i)In
				generalAll voter-verified
				paper ballots required to be used under this Act shall be marked or printed on
				durable paper.
									(ii)DefinitionFor
				purposes of this Act, paper is durable if it is capable of
				withstanding multiple counts and recounts by hand without compromising the
				fundamental integrity of the ballots, and capable of retaining the information
				marked or printed on them for the full duration of a retention and preservation
				period of 22 months.
									(B)Readability
				requirements for paper ballots marked by ballot marking deviceAll voter-verified paper ballots completed
				by the voter through the use of a ballot marking device shall be clearly
				readable by the voter without assistance (other than eyeglasses or other
				personal vision enhancing devices) and by an optical character recognition
				device or other device equipped for individuals with disabilities.
								(12)Requirements
				for publication of poll tapes
								(A)RequirementsEach
				State shall meet the following requirements:
									(i)Upon the closing of the polls at each
				polling place, the appropriate election official, under the observation of the
				certified tabulation observers admitted to the polling place under subparagraph
				(E) (if any), shall announce the vote orally, post a copy of the poll tape
				reflecting the totals from each voting machine upon which votes were cast in
				the election at the polling place, and prepare and post a statement of the
				total number of individuals who appeared at the polling place to cast ballots,
				determined by reference to the number of signatures in a sign-in book or other
				similar independent count. Such officials shall ensure that each of the
				certified tabulation observers admitted to the polling place has full access to
				observe the process by which the poll tapes and statement are produced and a
				reasonable period of time to review the poll tapes and statement before the
				polling place is closed, and (if feasible) shall provide such observers with
				identical duplicate copies of the poll tapes and statement.
									(ii)As soon as practicable, but in no event
				later than noon of the day following the date of the election, the appropriate
				election official shall display (at a prominent location accessible to the
				public during regular business hours and in or within reasonable proximity to
				the polling place) a copy of each poll tape and statement prepared under clause
				(i), and the information shall be displayed on the official public websites of
				the applicable local election official and chief State election official,
				together with the name of the designated voting official who entered the
				information and the date and time the information was entered.
									(iii)Each website on which information is posted
				under clause (ii) shall include information on the procedures by which
				discrepancies shall be reported to election officials. If any discrepancy
				exists between the posted information and the relevant poll tape or statement,
				the appropriate election official shall display information on the discrepancy
				on the website on which the information is posted under clause (ii) not later
				than 24 hours after the official is made aware of the discrepancy, and shall
				maintain the information on the discrepancy and its resolution (if applicable)
				on such website during the entire period for which results of the election are
				typically maintained on such website.
									(iv)The appropriate election official shall
				preserve archived copies of the poll tapes and statements prepared under clause
				(i) and reports of discrepancies filed by certified tabulation observers for
				the period of time during which records and papers are required to be retained
				and preserved pursuant to title III of the Civil Rights Act of 1960 (42 U.S.C.
				1974 et seq.) or for the same duration for which archived copies of other
				records of the election are required to be preserved under applicable State
				law, whichever is longer.
									(B)Treatment of
				ballots cast at early voting sites
									(i)ApplicationThe
				requirements of this subparagraph shall apply with respect to poll tapes and
				statements of the number of voters who voted in person at designated sites
				prior to the date of the election.
									(ii)Daily count of
				votersAt the close of business on each day on which ballots
				described in clause (i) may be cast prior to the date of the election, the
				appropriate election official at each such site shall—
										(I)under the observation of certified
				tabulation observers admitted to the site under subparagraph (E) (if any),
				prepare and post a statement of the total number of individuals who appeared at
				the site to cast ballots, determined by reference to the number of signatures
				in a sign-in book or other similar independent count, and the total number of
				ballots cast (excluding information on the votes received by individual
				candidates), and shall ensure that each of the certified tabulation observers
				admitted to the site has full access to observe the process by which the
				statement is produced and a reasonable period of time to review the statement
				before the site is closed; and
										(II)display at the site during regular business
				hours for the duration of the early voting period a paper copy of the statement
				prepared under subclause (I).
										(iii)Application of
				general requirements for poll tapes and statementsUpon
				the closing of the polls on the date of the election, the appropriate election
				official at each designated site described in this subparagraph shall meet the
				requirements of subparagraph (A) (including requirements relating to the role
				of certified tabulation observers) in the same manner as an election official
				at a polling place.
									(C)Treatment of
				absentee ballots
									(i)Daily count of
				ballots mailed and receivedAt the close of each business day on
				which a State mails or accepts absentee ballots cast in an election for Federal
				office prior to the date of the election, the appropriate election official
				shall—
										(I)under the observation of certified
				tabulation observers admitted under subparagraph (E) to the site at which the
				ballots are mailed and received (if any), prepare and post a statement of the
				total number of absentee ballots mailed and received by the official during
				that day and a separate count of the number of absentee ballots received but
				rejected (separated into categories of the reasons for rejection), and ensure
				that each of the certified tabulation observers admitted to the site has full
				access to observe the process by which the statement is produced and a
				reasonable period of time to review the statement before the site is closed;
				and
										(II)display at the site during regular business
				hours for the duration of the period during which absentee ballots are
				processed a paper copy of the statement prepared under subclause (I).
										(ii)Application of
				general requirements for poll tapes and statementsAt
				the close of business on the last day on which absentee ballots are counted
				prior to the certification of the election, the appropriate election official
				at the site at which absentee ballots are received and counted shall meet the
				requirements of subparagraph (A) (including requirements relating to the role
				of certified tabulation observers) in the same manner as an election official
				at a polling place.
									(D)Daily count of
				provisional ballotsAt the close of business on the day on which
				the appropriate election official determines whether or not provisional ballots
				cast in an election for Federal office will be counted as votes in the election
				(as described in section 302(a)(4)), the official shall—
									(i)under the observation of certified
				tabulation observers admitted under subparagraph (E) to the site at which the
				determination is made (if any), prepare and post a statement of the number of
				such ballots for which a determination was made, the number of ballots counted,
				and the number of ballots rejected (separated into categories of the reason for
				the rejection), and ensure that each of the certified tabulation observers
				admitted to the site has full access to observe the process by which the
				statement is produced and a reasonable period of time to review the statement
				before the site is closed; and
									(ii)display at the site during regular business
				hours for the duration of the period during which provisional ballots are
				processed a paper copy of the statement prepared under clause (i).
									(E)Admission of
				certified tabulation observers
									(i)Certified
				tabulation observer definedIn this paragraph, a certified
				tabulation observer is an individual who is certified by an appropriate
				election official as authorized to carry out the responsibilities of a
				certified tabulation observer under this paragraph.
									(ii)SelectionIn
				determining which individuals to certify as tabulation observers and admit to a
				polling place or other location to serve as certified tabulation observers with
				respect to an election for Federal office, the election official shall give
				preference to individuals who are affiliated with a candidate in the election,
				except that—
										(I)the number of
				individuals admitted who are affiliated with the same candidate for Federal
				office may not exceed one; and
										(II)the maximum
				number of individuals who may be admitted shall equal the number of candidates
				in the election plus 3, or such greater number as may be authorized under State
				law.
										(iii)No effect on
				admission of other observersNothing in this subparagraph may be
				construed to limit or otherwise affect the authority of other individuals to
				enter and observe polling place operations under any other law, including
				international observers authorized under any treaty or observers of the Federal
				Government authorized under the Voting Rights Act of 1965.
									(F)No effect on
				other tabulation requirementsNothing in this Act may be
				construed to supersede any requirement that an election official at a polling
				place report vote totals to a central tabulation facility and address
				discrepancies the official finds in the aggregation of those totals with other
				vote
				totals.
								.
					(b)Requiring
			 laboratories To meet standards prohibiting conflicts of interest as condition
			 of accreditation for testing of voting system hardware and software
						(1)In
			 generalSection 231(b) of such Act (42 U.S.C. 15371(b)) is
			 amended by adding at the end the following new paragraphs:
							
								(3)Prohibiting
				conflicts of interest; ensuring availability of results
									(A)In
				generalA laboratory may not be accredited by the Commission for
				purposes of this section unless—
										(i)the laboratory
				certifies that the only compensation it receives for the testing carried out in
				connection with the certification, decertification, and recertification of the
				manufacturer’s voting system hardware and software is the payment made from the
				Testing Escrow Account under paragraph (4);
										(ii)the laboratory
				meets such standards as the Commission shall establish (after notice and
				opportunity for public comment) to prevent the existence or appearance of any
				conflict of interest in the testing carried out by the laboratory under this
				section, including standards to ensure that the laboratory does not have a
				financial interest in the manufacture, sale, and distribution of voting system
				hardware and software, and is sufficiently independent from other persons with
				such an interest;
										(iii)the laboratory certifies that it will
				permit an expert designated by the Commission or by the State requiring
				certification of the system being tested to observe any testing the laboratory
				carries out under this section; and
										(iv)the laboratory,
				upon completion of any testing carried out under this section, discloses the
				test protocols, results, and all communication between the laboratory and the
				manufacturer to the Commission.
										(B)Availability of
				resultsUpon receipt of information under subparagraph (A), the
				Commission shall make the information available promptly to election officials
				and the public.
									(4)Procedures for
				conducting testing; payment of user fees for compensation of accredited
				laboratories
									(A)Establishment of
				escrow accountThe Commission
				shall establish an escrow account (to be known as the Testing Escrow
				Account) for making payments to accredited laboratories for the costs
				of the testing carried out in connection with the certification,
				decertification, and recertification of voting system hardware and
				software.
									(B)Schedule of
				feesIn consultation with the
				accredited laboratories, the Commission shall establish and regularly update a
				schedule of fees for the testing carried out in connection with the
				certification, decertification, and recertification of voting system hardware
				and software, based on the reasonable costs expected to be incurred by the
				accredited laboratories in carrying out the testing for various types of
				hardware and software.
									(C)Requests and
				payments by manufacturersA
				manufacturer of voting system hardware and software may not have the hardware
				or software tested by an accredited laboratory under this section
				unless—
										(i)the manufacturer
				submits a detailed request for the testing to the Commission; and
										(ii)the manufacturer
				pays to the Commission, for deposit into the Testing Escrow Account established
				under subparagraph (A), the applicable fee under the schedule established and
				in effect under subparagraph (B).
										(D)Selection of
				laboratoryUpon receiving a request for testing and the payment
				from a manufacturer required under subparagraph (C), the Commission shall
				select, from all laboratories which are accredited under this section to carry
				out the specific testing requested by the manufacturer, an accredited
				laboratory to carry out the testing.
									(E)Payments to
				laboratoriesUpon receiving a
				certification from a laboratory selected to carry out testing pursuant to
				subparagraph (D) that the testing is completed, along with a copy of the
				results of the test as required under paragraph (3)(A)(iv), the Commission
				shall make a payment to the laboratory from the Testing Escrow Account
				established under subparagraph (A) in an amount equal to the applicable fee
				paid by the manufacturer under subparagraph (C)(ii).
									(5)Dissemination of
				additional information on accredited laboratories
									(A)Information on
				testingUpon completion of
				the testing of a voting system under this section, the Commission shall
				promptly disseminate to the public the identification of the laboratory which
				carried out the testing.
									(B)Information on
				status of laboratoriesThe
				Commission shall promptly notify Congress, the chief State election official of
				each State, and the public whenever—
										(i)the Commission
				revokes, terminates, or suspends the accreditation of a laboratory under this
				section;
										(ii)the Commission
				restores the accreditation of a laboratory under this section which has been
				revoked, terminated, or suspended; or
										(iii)the Commission
				has credible evidence of significant security failure at an accredited
				laboratory.
										.
						(2)Conforming
			 amendmentsSection 231 of such Act (42 U.S.C. 15371) is further
			 amended—
							(A)in subsection
			 (a)(1), by striking testing, certification, and all that follows
			 and inserting the following: testing of voting system hardware and
			 software by accredited laboratories in connection with the certification,
			 decertification, and recertification of the hardware and software for purposes
			 of this Act.;
							(B)in subsection
			 (a)(2), by striking testing, certification, and all that follows
			 and inserting the following: testing of its voting system hardware and
			 software by the laboratories accredited by the Commission under this section in
			 connection with certifying, decertifying, and recertifying the hardware and
			 software.;
							(C)in subsection
			 (b)(1), by striking testing, certification, decertification, and
			 recertification and inserting testing; and
							(D)in subsection (d),
			 by striking testing, certification, decertification, and
			 recertification each place it appears and inserting
			 testing.
							(3)Deadline for
			 establishment of standards, escrow account, and schedule of
			 feesThe Election Assistance Commission shall establish the
			 standards described in section 231(b)(3) of the Help America Vote Act of 2002
			 and the Testing Escrow Account and schedule of fees described in section
			 231(b)(4) of such Act (as added by paragraph (1)) not later than January 1,
			 2016.
						(4)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Election Assistance Commission such sums
			 as may be necessary to carry out the Commission’s duties under paragraphs (3)
			 and (4) of section 231 of the Help America Vote Act of 2002 (as added by
			 paragraph (1)).
						(c)Grants for
			 research on development of election-Dedicated voting system software
						(1)In
			 generalSubtitle D of title II of the Help America Vote Act of
			 2002 (42 U.S.C. 15401 et seq.) is amended by adding at the end the following
			 new part:
							
								7Grants for
				research on development of election-Dedicated voting system software
									297.Grants for
				research on development of election-dedicated voting system software
										(a)In
				GeneralThe Director of the National Science Foundation
				(hereafter in this part referred to as the Director) shall make
				grants to not fewer than 3 eligible entities to conduct research on the
				development of election-dedicated voting system software.
										(b)EligibilityAn
				entity is eligible to receive a grant under this part if it submits to the
				Director (at such time and in such form as the Director may require) an
				application containing—
											(1)certifications regarding the benefits of
				operating voting systems on election-dedicated software which is easily
				understandable and which is written exclusively for the purpose of conducting
				elections;
											(2)certifications
				that the entity will use the funds provided under the grant to carry out
				research on how to develop voting systems that run on election-dedicated
				software and that will meet the applicable requirements for voting systems
				under title III; and
											(3)such other
				information and certifications as the Director may require.
											(c)Availability of
				TechnologyAny technology developed with the grants made under
				this section shall be treated as non-proprietary and shall be made available to
				the public, including to manufacturers of voting systems.
										(d)Authorization of
				AppropriationsThere are authorized to be appropriated for grants
				under this section $1,500,000 for each of fiscal years 2017 and 2018, to remain
				available until
				expended.
										.
						(2)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the items relating to subtitle D of title II the
			 following:
							
								
									Part 7—Grants for research on development of
				election-Dedicated voting system software
									Sec. 297. Grants for research on
				development of election-dedicated voting system
				software.
								
								.
						604.Availability of
			 additional funding to enable States to meet costs of revised
			 requirements
					(a)Extension of
			 requirements payments for meeting revised requirementsSection
			 257(a) of the Help America Vote Act of 2002 (42 U.S.C. 15407(a)) is amended by
			 adding at the end the following new paragraph:
						
							(5)For fiscal year 2018, the sum of—
								(A)$1,000,000,000,
				except that any funds provided under the authorization made by this
				subparagraph shall be used by a State only to meet the requirements of title
				III which are first imposed on the State pursuant to the amendments made by
				title I of the Voter Confidence and Increased Accessibility Act of 2012, or to
				otherwise modify or replace its voting systems in response to such amendments;
				plus
								(B)such sums as may be necessary to enable
				States to carry out the activities described in subparagraph (A) with respect
				to requirements which first apply to elections for Federal office held after in
				November 2020, except that any funds provided under the authorization made by
				this subparagraph shall be used by a State only for carrying out these
				activities.
								.
					(b)Use of revised
			 formula for allocation of fundsSection 252(b) of such Act (42
			 U.S.C. 15402(b)) is amended to read as follows:
						
							(b)State Allocation
				Percentage Defined
								(1)In
				generalExcept as provided in
				paragraph (2), the State allocation percentage for a State is
				the amount (expressed as a percentage) equal to the quotient of—
									(A)the voting age population of the State (as
				reported in the most recent decennial census); and
									(B)the total voting age population of all
				States (as reported in the most recent decennial census).
									(2)Special rule for
				payments used to meet requirements imposed under Voter Confidence and Increased
				Accessibility Act of 2012
									(A)In
				generalIn the case of the requirements payment made to a State
				under the authorization made by section 257(a)(5) for fiscal year 2018 or any
				fiscal year thereafter, the State allocation percentage for a
				State is the amount (expressed as a percentage) equal to the quotient
				of—
										(i)the sum of the
				number of noncompliant precincts in the State and 50 percent of the number of
				partially noncompliant precincts in the State; and
										(ii)the sum of the
				number of noncompliant precincts in all States and 50 percent of the number of
				partially noncompliant precincts in all States.
										(B)Noncompliant
				precinct definedIn this
				paragraph, a noncompliant precinct means any precinct (or
				equivalent location) within a State for which the voting system used to
				administer the regularly scheduled general election for Federal office held in
				November 2016 did not meet either of the requirements described in subparagraph
				(D).
									(C)Partially
				noncompliant precinct definedIn this paragraph, a partially
				noncompliant precinct means any precinct (or equivalent location) within
				a State for which the voting system used to administer the regularly scheduled
				general election for Federal office held in November 2016 met only one of the
				requirements described in subparagraph (D).
									(D)Requirements
				describedThe requirements
				described in this subparagraph with respect to a voting system are as
				follows:
										(i)The primary voting system required the use
				of durable paper ballots (as described in section 301(a)(2)(A)(i)(I) and
				301(a)(11)(A), as amended or added by the Voter Confidence and Increased
				Accessibility Act of 2012) for every vote cast.
										(ii)The voting system allowed the voter to
				privately and independently verify the permanent paper ballot through the
				presentation of the same printed or marked information used for vote counting
				and auditing and to privately and independently cast the permanent paper ballot
				without handling the ballot
				manually.
										.
					(c)Revised
			 conditions for receipt of fundsSection 253 of such Act (42
			 U.S.C. 15403) is amended—
						(1)in subsection (a),
			 by striking A State is eligible and inserting Except as
			 provided in subsection (f), a State is eligible; and
						(2)by adding at the
			 end the following new subsection:
							
								(f)Special Rule for
				Payments Used To Meet Requirements Imposed Under Voter Confidence and Increased
				Accessibility Act of 2012
									(1)In
				generalNotwithstanding any
				other provision of this part, a State is eligible to receive a requirements
				payment under the authorization made by section 257(a)(5) for fiscal year 2018
				or any fiscal year thereafter if, not later than 90 days after the date of the
				enactment of the Voter Confidence and Increased Accessibility Act of 2012, the
				chief executive officer of the State, or designee, in consultation and
				coordination with the chief State election official—
										(A)certifies to the
				Commission the number of noncompliant and partially noncompliant precincts in
				the State (as defined in section 252(b)(2));
										(B)certifies to the
				Commission that the State will reimburse each unit of local government in the
				State for any costs the unit incurs in carrying out the activities for which
				the payment may be used; and
										(C)files a statement
				with the Commission describing the State’s need for the payment and how the
				State will use the payment to meet the requirements of title III (in accordance
				with the limitations applicable to the use of the payment under section
				257(a)(5)).
										(2)Certifications
				by States that require changes to State lawIn the case of a
				State that requires State legislation to carry out any activity covered by any
				certification submitted under this subsection, the State shall be permitted to
				make the certification notwithstanding that the legislation has not been
				enacted at the time the certification is submitted and such State shall submit
				an additional certification once such legislation is
				enacted.
									.
						(d)Permitting use
			 of funds for reimbursement for costs previously incurredSection
			 251(c)(1) of such Act (42 U.S.C. 15401(c)(1)) is amended by striking the period
			 at the end and inserting the following: , or as a reimbursement for any
			 costs incurred after November 2016 in meeting the requirements of title III
			 which are imposed pursuant to the amendments made by title I of the Voter
			 Confidence and Increased Accessibility Act of 2012 or in otherwise upgrading or
			 replacing voting systems in a manner consistent with such amendments (so long
			 as the voting systems meet any of the requirements that apply with respect to
			 elections for Federal office held in 2020 and each succeeding
			 year)..
					(e)Rule of
			 construction regarding States receiving other funds for replacing punch card,
			 lever, or other voting machinesNothing in the amendments made by
			 this section or in any other provision of the Help America Vote Act of 2002 may
			 be construed to prohibit a State which received or was authorized to receive a
			 payment under title I or II of such Act for replacing punch card, lever, or
			 other voting machines from receiving or using any funds which are made
			 available under the amendments made by this section.
					(f)Rule of
			 construction regarding use of funds received in prior years
						(1)In
			 generalNothing contained in
			 this Act or the Help America Vote Act of 2002 may be construed to prohibit a
			 State from using funds received under title I or II of the Help America Vote
			 Act of 2002 to purchase or acquire by other means a voting system that meets
			 the requirements of paragraphs (2) and (3) of section 301 of the Help America
			 Vote Act of 2002 (as amended by this Act) in order to replace voting systems
			 purchased with funds received under the Help America Vote Act of 2002 that do
			 not meet such requirements.
						(2)Waiver of notice
			 and comment requirementsThe requirements of subparagraphs (A),
			 (B), and (C) of section 254(a)(11) of the Help America Vote Act of 2002 shall
			 not apply to any State using funds received under such Act for the purposes
			 described in subparagraph (A) or (B) of paragraph (1).
						(g)Effective
			 dateThe amendments made by this section shall apply with respect
			 to fiscal years beginning with fiscal year 2018.
					605.Effective date
			 for new requirementsSection
			 301(d) of the Help America Vote Act of 2002 (42 U.S.C. 15481(d)) is amended to
			 read as follows:
					
						(d)Effective
				Date
							(1)In
				generalExcept as provided in paragraph (2), each State and
				jurisdiction shall be required to comply with the requirements of this section
				on and after January 1, 2006.
							(2)Special rule for
				certain requirements
								(A)In
				generalExcept as provided in
				subparagraphs (B) and (C), the requirements of this section which are first
				imposed on a State and jurisdiction pursuant to the amendments made by title I
				of the Voter Confidence and Increased Accessibility Act of 2012 shall apply
				with respect to voting systems used for any election for Federal office held in
				2018 or any succeeding year.
								(B)Delay for
				jurisdictions using certain paper record printers or certain systems using or
				producing voter-verifiable paper records in 2016
									(i)DelayIn
				the case of a jurisdiction described in clause (ii), subparagraph (A) shall
				apply to a voting system in the jurisdiction as if the reference in such
				subparagraph to 2018 were a reference to 2020,
				but only with respect to the following requirements of this section:
										(I)Paragraph
				(2)(A)(i)(I) of subsection (a) (relating to the use of voter-marked paper
				ballots).
										(II)Paragraph
				(3)(B)(ii)(I) and (II) of subsection (a) (relating to access to verification
				from and casting of the durable paper ballot).
										(III)Paragraph (11)
				of subsection (a) (relating to durability and readability requirements for
				ballots).
										(ii)Jurisdictions
				describedA jurisdiction
				described in this clause is a jurisdiction—
										(I)which used voter verifiable paper record
				printers attached to direct recording electronic voting machines, or which used
				other voting systems that used or produced paper records of the vote verifiable
				by voters but that are not in compliance with paragraphs (2)(A)(i)(I),
				(3)(B)(ii) (I) and (II), and (11) of subsection (a) (as amended or added by the
				Voter Confidence and Increased Accessibility Act of 2012), for the
				administration of the regularly scheduled general election for Federal office
				held in November 2016; and
										(II)which will
				continue to use such printers or systems for the administration of elections
				for Federal office held in years before 2020.
										(iii)Mandatory
				availability of paper ballots at polling places using grandfathered printers
				and systems
										(I)Requiring
				ballots to be offered and providedThe appropriate election official at each
				polling place that uses a printer or system described in clause (ii)(I) for the
				administration of elections for Federal office shall offer each individual who
				is eligible to cast a vote in the election at the polling place the opportunity
				to cast the vote using a blank pre-printed paper ballot which the individual
				may mark by hand and which is not produced by the direct recording electronic
				voting machine or other such system. The official shall provide the individual
				with the ballot and the supplies necessary to mark the ballot, and shall ensure
				(to the greatest extent practicable) that the waiting period for the individual
				to cast a vote is the lesser of 30 minutes or the average waiting period for an
				individual who does not agree to cast the vote using such a paper ballot under
				this clause.
										(II)Treatment of
				ballotAny paper ballot which
				is cast by an individual under this clause shall be counted and otherwise
				treated as a regular ballot for all purposes (including by incorporating it
				into the final unofficial vote count (as defined by the State) for the
				precinct) and not as a provisional ballot, unless the individual casting the
				ballot would have otherwise been required to cast a provisional ballot.
										(III)Posting of
				noticeThe appropriate election official shall ensure there is
				prominently displayed at each polling place a notice that describes the
				obligation of the official to offer individuals the opportunity to cast votes
				using a pre-printed blank paper ballot.
										(IV)Training of
				election officialsThe chief State election official shall ensure
				that election officials at polling places in the State are aware of the
				requirements of this clause, including the requirement to display a notice
				under subclause (III), and are aware that it is a violation of the requirements
				of this title for an election official to fail to offer an individual the
				opportunity to cast a vote using a blank pre-printed paper ballot.
										(V)Period of
				applicabilityThe requirements of this clause apply only during
				the period in which the delay is in effect under clause (i).
										(C)Special rule for
				jurisdictions using certain nontabulating ballot marking devicesIn the case of a jurisdiction which uses a
				nontabulating ballot marking device which automatically deposits the ballot
				into a privacy sleeve, subparagraph (A) shall apply to a voting system in the
				jurisdiction as if the reference in such subparagraph to any election
				for Federal office held in 2018 or any succeeding year were a reference
				to elections for Federal office occurring held in 2020 or each
				succeeding year, but only with respect to paragraph (3)(B)(ii)(II) of
				subsection (a) (relating to nonmanual casting of the durable paper
				ballot).
								.
				BRequirement for
			 mandatory manual audits by hand count
				611.Mandatory
			 manual auditsTitle III of the
			 Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by adding at
			 the end the following new subtitle:
					
						CMandatory manual
				audits
							321.Requiring
				audits of results of elections
								(a)Requiring
				Audits
									(1)In
				generalIn accordance with this subtitle, each State shall
				administer, without advance notice to the precincts or alternative audit units
				selected, audits of the results of all elections for Federal office held in the
				State (and, at the option of the State or jurisdiction involved, of elections
				for State and local office held at the same time as such election) consisting
				of random hand counts of the voter-verified paper ballots required to be used
				and preserved pursuant to section 301(a)(2).
									(2)Exception for
				certain electionsA State shall not be required to administer an
				audit of the results of an election for Federal office under this subtitle if
				the winning candidate in the election—
										(A)had no opposition
				on the ballot; or
										(B)received 80
				percent or more of the total number of votes cast in the election, as
				determined on the basis of the final unofficial vote count.
										(b)Determination of
				Entity Conducting Audits; Application of GAO Independence
				StandardsThe State shall administer audits under this subtitle
				through an entity selected for such purpose by the State in accordance with
				such criteria as the State considers appropriate consistent with the
				requirements of this subtitle, except that the entity must meet the general
				standards established by the Comptroller General and as set forth in the
				Comptroller General’s Government Auditing Standards to ensure the independence
				(including, except as provided under section 323(b), the organizational
				independence) of entities performing financial audits, attestation engagements,
				and performance audits.
								(c)References to
				Election AuditorIn this subtitle, the term Election
				Auditor means, with respect to a State, the entity selected by the State
				under subsection (b).
								322.Number of ballots
				counted under audit
								(a)In
				GeneralExcept as provided in
				subsection (b), the number of voter-verified paper ballots which will be
				subject to a hand count administered by the Election Auditor of a State under
				this subtitle with respect to an election shall be determined as
				follows:
									(1)In the event that the unofficial count as
				described in section 323(a)(1) reveals that the margin of victory between the
				two candidates receiving the largest number of votes in the election is less
				than 1 percent of the total votes cast in that election, the hand counts of the
				voter-verified paper ballots shall occur in at least 10 percent of all
				precincts or equivalent locations (or alternative audit units used in
				accordance with the method provided for under subsection (b)) in the
				Congressional district involved (in the case of an election for the House of
				Representatives) or the State (in the case of any other election for Federal
				office).
									(2)In the event that the unofficial count as
				described in section 323(a)(1) reveals that the margin of victory between the
				two candidates receiving the largest number of votes in the election is greater
				than or equal to 1 percent but less than 2 percent of the total votes cast in
				that election, the hand counts of the voter-verified paper ballots shall occur
				in at least 5 percent of all precincts or equivalent locations (or alternative
				audit units used in accordance with the method provided for under subsection
				(b)) in the Congressional district involved (in the case of an election for the
				House of Representatives) or the State (in the case of any other election for
				Federal office).
									(3)In the event that the unofficial count as
				described in section 323(a)(1) reveals that the margin of victory between the
				two candidates receiving the largest number of votes in the election is equal
				to or greater than 2 percent of the total votes cast in that election, the hand
				counts of the voter-verified paper ballots shall occur in at least 3 percent of
				all precincts or equivalent locations (or alternative audit units used in
				accordance with the method provided for under subsection (b)) in the
				Congressional district involved (in the case of an election for the House of
				Representatives) or the State (in the case of any other election for Federal
				office).
									(b)Use of
				Alternative Mechanism
									(1)Permitting use
				of alternative mechanismNotwithstanding subsection (a), a State
				may adopt and apply an alternative mechanism to determine the number of
				voter-verified paper ballots which will be subject to the hand counts required
				under this subtitle with respect to an election, so long as the alternative
				mechanism uses the voter-verified paper ballots to conduct the audit and the
				National Institute of Standards and Technology determines that the alternative
				mechanism is in accordance with the principles set forth in paragraph
				(2).
									(2)Principles for
				approvalIn approving an
				alternative mechanism under paragraph (1), the National Institute of Standards
				and Technology shall ensure that the audit procedure will have the property
				that for each election—
										(A)the alternative mechanism will be at least
				as statistically effective in ensuring the accuracy of the election results as
				the procedures under this subtitle; or
										(B)the alternative
				mechanism will achieve at least a 95% confidence interval (as determined in
				accordance with criteria set forth by the National Institute of Standards and
				Technology) with respect to the outcome of the election.
										(3)Deadline for
				responseThe Director of the National Institute of Standards and
				Technology shall make a determination regarding a State’s request to approve an
				alternative mechanism under paragraph (1) not later than 30 days after
				receiving the State’s request.
									323.Process for
				administering audits
								(a)In
				GeneralThe Election Auditor of a State shall administer an audit
				under this section of the results of an election in accordance with the
				following procedures:
									(1)Within 24 hours
				after the State announces the final unofficial vote count (as defined by the
				State) in each precinct in the State, the Election Auditor shall—
										(A)determine and then
				announce the precincts or equivalent locations (or alternative audit units used
				in accordance with the method provided under section 322(b)) in the State in
				which it will administer the audits; and
										(B)with respect to votes cast at the precinct
				or equivalent location on or before the date of the election (other than
				provisional ballots described in paragraph (2)), begin to administer the hand
				count of the votes on the voter-verified paper ballots required to be used and
				preserved under section 301(a)(2)(A) and the comparison of the count of the
				votes on those ballots with the final unofficial count of such votes as
				announced by the State.
										(2)With respect to votes cast other than at
				the precinct on the date of the election (other than votes cast before the date
				of the election described in paragraph (2)) or votes cast by provisional ballot
				on the date of the election which are certified and counted by the State on or
				after the date of the election, including votes cast by absent uniformed
				services voters and overseas voters under the Uniformed and Overseas Citizens
				Absentee Voting Act, the Election Auditor shall administer the hand count of
				the votes on the applicable voter-verified paper ballots required to be
				produced and preserved under section 301(a)(2)(A) and the comparison of the
				count of the votes on those ballots with the final unofficial count of such
				votes as announced by the State.
									(b)Use of
				personnelIn administering the audits, the Election Auditor may
				utilize the services of the personnel of the State or jurisdiction, including
				election administration personnel and poll workers, without regard to whether
				or not the personnel have professional auditing experience.
								(c)LocationThe
				Election Auditor shall administer an audit of an election—
									(1)at the location
				where the ballots cast in the election are stored and counted after the date of
				the election or such other appropriate and secure location agreed upon by the
				Election Auditor and the individual that is responsible under State law for the
				custody of the ballots; and
									(2)in the presence of
				the personnel who under State law are responsible for the custody of the
				ballots.
									(d)Special rule in
				case of delay in reporting absentee vote countIn the case of a
				State in which the final count of absentee and provisional votes is not
				announced until after the date of the election, the Election Auditor shall
				initiate the process described in subsection (a) for administering the audit
				not later than 24 hours after the State announces the final unofficial vote
				count for the votes cast at the precinct or equivalent location on or before
				the date of the election, and shall initiate the administration of the audit of
				the absentee and provisional votes pursuant to subsection (a)(2) not later than
				24 hours after the State announces the final unofficial count of such
				votes.
								(e)Additional
				Audits if Cause Shown
									(1)In
				generalIf the Election Auditor finds that any of the hand counts
				administered under this section do not match the final unofficial tally of the
				results of an election, the Election Auditor shall administer hand counts under
				this section of such additional precincts (or alternative audit units) as the
				Election Auditor considers appropriate to resolve any concerns resulting from
				the audit and ensure the accuracy of the election results.
									(2)Establishment
				and publication of procedures governing additional auditsNot later than August 1, 2017, each State
				shall establish and publish procedures for carrying out the additional audits
				under this subsection, including the means by which the State shall resolve any
				concerns resulting from the audit with finality and ensure the accuracy of the
				election results.
									(f)Public
				Observation of AuditsEach
				audit conducted under this section shall be conducted in a manner that allows
				public observation of the entire process.
								324.Selection of
				precincts
								(a)In
				GeneralExcept as provided in
				subsection (c), the selection of the precincts or alternative audit units in
				the State in which the Election Auditor of the State shall administer the hand
				counts under this subtitle shall be made by the Election Auditor on a random
				basis, in accordance with procedures adopted by the National Institute of
				Standards and Technology, except that at least one precinct shall be selected
				at random in each county, with additional precincts selected by the Election
				Auditor at the Auditor’s discretion.
								(b)Public
				SelectionThe random selection of precincts under subsection (a)
				shall be conducted in public, at a time and place announced in advance.
								(c)Mandatory
				Selection of Precincts Established Specifically For Absentee
				BallotsIf a State does not
				sort absentee ballots by precinct and include those ballots in the hand count
				with respect to that precinct, the State shall create absentee ballot precincts
				or audit units which are of similar size to the average precinct or audit unit
				in the jurisdiction being audited, and shall include those absentee precincts
				or audit units among the precincts in the State in which the Election Auditor
				shall administer the hand counts under this subtitle.
								(d)Deadline for
				Adoption of Procedures by CommissionThe National Institute of
				Standards and Technology shall adopt the procedures described in subsection (a)
				not later than March 31, 2017, and shall publish them in the Federal Register
				upon adoption.
								325.Publication of
				results
								(a)Submission to
				CommissionAs soon as
				practicable after the completion of an audit under this subtitle, the Election
				Auditor of a State shall submit to the Commission the results of the audit, and
				shall include in the submission a comparison of the results of the election in
				the precinct as determined by the Election Auditor under the audit and the
				final unofficial vote count in the precinct as announced by the State and all
				undervotes, overvotes, blank ballots, and spoiled, voided, or cancelled
				ballots, as well as a list of any discrepancies discovered between the initial,
				subsequent, and final hand counts administered by the Election Auditor and such
				final unofficial vote count and any explanation for such discrepancies, broken
				down by the categories of votes described in paragraphs (1)(B) and (2) of
				section 323(a).
								(b)Publication by
				CommissionImmediately after receiving the submission of the
				results of an audit from the Election Auditor of a State under subsection (a),
				the Commission shall publicly announce and publish the information contained in
				the submission.
								(c)Delay in
				certification of results by State
									(1)Prohibiting
				certification until completion of auditsNo State may certify the results of any
				election which is subject to an audit under this subtitle prior to—
										(A)to the completion of the audit (and, if
				required, any additional audit conducted under section 323(e)(1)) and the
				announcement and submission of the results of each such audit to the Commission
				for publication of the information required under this section; and
										(B)the completion of
				any procedure established by the State pursuant to section 323(e)(2) to resolve
				discrepancies and ensure the accuracy of results.
										(2)Deadline for
				completion of audits of Presidential electionsIn the case of an
				election for electors for President and Vice President which is subject to an
				audit under this subtitle, the State shall complete the audits and announce and
				submit the results to the Commission for publication of the information
				required under this section in time for the State to certify the results of the
				election and provide for the final determination of any controversy or contest
				concerning the appointment of such electors prior to the deadline described in
				section 6 of title 3, United States Code.
									326.Payments to
				States
								(a)Payments For
				Costs of Conducting AuditsIn accordance with the requirements
				and procedures of this section, the Commission shall make a payment to a State
				to cover the costs incurred by the State in carrying out this subtitle with
				respect to the elections that are the subject of the audits conducted under
				this subtitle.
								(b)Certification of
				Compliance and Anticipated Costs
									(1)Certification
				requiredIn order to receive a payment under this section, a
				State shall submit to the Commission, in such form as the Commission may
				require, a statement containing—
										(A)a certification
				that the State will conduct the audits required under this subtitle in
				accordance with all of the requirements of this subtitle;
										(B)a notice of the reasonable costs incurred
				or the reasonable costs anticipated to be incurred by the State in carrying out
				this subtitle with respect to the elections involved; and
										(C)such other
				information and assurances as the Commission may require.
										(2)Amount of
				paymentThe amount of a
				payment made to a State under this section shall be equal to the reasonable
				costs incurred or the reasonable costs anticipated to be incurred by the State
				in carrying out this subtitle with respect to the elections involved, as set
				forth in the statement submitted under paragraph (1).
									(3)Timing of
				noticeThe State may not submit a notice under paragraph (1)
				until candidates have been selected to appear on the ballot for all of the
				elections for Federal office which will be the subject of the audits
				involved.
									(c)Timing of
				PaymentsThe Commission shall make the payment required under
				this section to a State not later than 30 days after receiving the notice
				submitted by the State under subsection (b).
								(d)Recoupment of
				OverpaymentsNo payment may be made to a State under this section
				unless the State agrees to repay to the Commission the excess (if any)
				of—
									(1)the amount of the
				payment received by the State under this section with respect to the elections
				involved; over
									(2)the actual costs
				incurred by the State in carrying out this subtitle with respect to the
				elections involved.
									(e)Authorization of
				AppropriationsThere are authorized to be appropriated to the
				Commission for fiscal year 2018 and each succeeding fiscal year $100,000,000
				for payments under this section.
								327.Exception for
				elections subject to recount under State law prior to certification
								(a)ExceptionThis subtitle does not apply to any
				election for which a recount under State law will commence prior to the
				certification of the results of the election, including but not limited to a
				recount required automatically because of the margin of victory between the 2
				candidates receiving the largest number of votes in the election, but only if
				each of the following applies to the recount:
									(1)The recount
				commences prior to the determination and announcement by the Election Auditor
				under section 323(a)(1) of the precincts in the State in which it will
				administer the audits under this subtitle.
									(2)If the recount
				would apply to fewer than 100 percent of the ballots cast in the
				election—
										(A)the number of
				ballots counted will be at least as many as would be counted if an audit were
				conducted with respect to the election in accordance with this subtitle;
				and
										(B)the selection of
				the precincts in which the recount will be conducted will be made in accordance
				with the random selection procedures applicable under section 324.
										(3)The recount for
				the election meets the requirements of section 323(f) (relating to public
				observation).
									(4)The State meets
				the requirements of section 325 (relating to the publication of results and the
				delay in the certification of results) with respect to the recount.
									(b)Clarification of
				Effect on Other RequirementsNothing in this section may be
				construed to waive the application of any other provision of this Act to any
				election (including the requirement set forth in section 301(a)(2) that the
				voter verified paper ballots serve as the vote of record and shall be counted
				by hand in all audits and recounts, including audits and recounts described in
				this subtitle).
								328.Effective
				dateThis subtitle shall apply
				with respect to elections for Federal office held in 2018 or any succeeding
				year.
							.
				612.Availability of
			 enforcement under Help America Vote Act of 2002Section 401 of the Help America Vote Act of
			 2002 (42 U.S.C. 15511) is amended by striking the period at the end and
			 inserting the following: , or the requirements of subtitle C of title
			 III..
				613.Guidance on
			 best practices for alternative audit mechanisms
					(a)In
			 generalNot later than May 1,
			 2017, the Director of the National Institute for Standards and Technology shall
			 establish guidance for States that wish to establish alternative audit
			 mechanisms under section 322(b) of the Help America Vote Act of 2002 (as added
			 by section 611). Such guidance shall be based upon scientifically and
			 statistically reasonable assumptions for the purpose of creating an alternative
			 audit mechanism that will be consistent with the principles for approval
			 described in section 322(b)(2) of such Act (as so added).
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out subsection (a) $100,000, to remain available until expended.
					614.Clerical
			 amendmentThe table of
			 contents of the Help America Vote Act of 2002 is amended by adding at the end
			 of the items relating to title III the following:
					
						
							Subtitle C—Mandatory Manual
				Audits
							Sec. 321. Requiring audits of results of
				elections.
							Sec. 322. Number of ballots counted under
				audit.
							Sec. 323. Process for administering
				audits.
							Sec. 324. Selection of
				precincts.
							Sec. 325. Publication of
				results.
							Sec. 326. Payments to States.
							Sec. 327. Exception for elections subject
				to recount under State law prior to certification.
							Sec. 328. Effective
				date.
						
						.
				VIIProvisional
			 Ballots
			701.Requirements
			 for counting provisional ballots; establishment of uniform and
			 nondiscriminatory standards
				(a)In
			 generalSection 302 of the Help America Vote Act of 2002 (42
			 U.S.C. 15482) is amended—
					(1)by redesignating
			 subsection (d) as subsection (f); and
					(2)by inserting after
			 subsection (c) the following new subsections:
						
							(d)Statewide
				counting of provisional ballots
								(1)In
				generalFor purposes of subsection (a)(4), notwithstanding the
				precinct or polling place at which a provisional ballot is cast within the
				State, the appropriate election official shall count each vote on such ballot
				for each election in which the individual who cast such ballot is eligible to
				vote.
								(2)Effective
				dateThis subsection shall apply with respect to elections held
				on or after January 1, 2013.
								(e)Uniform and
				nondiscriminatory standards
								(1)In
				generalConsistent with the requirements of this section, each
				State shall establish uniform and nondiscriminatory standards for the issuance,
				handling, and counting of provisional ballots.
								(2)Effective
				dateThis subsection shall apply with respect to elections held
				on or after January 1,
				2013.
								.
					(b)Conforming
			 amendmentSection 302(f) of
			 such Act (42 U.S.C. 15482(f)), as redesignated by subsection (a), is amended by
			 striking Each State and inserting Except as provided in
			 subsections (d)(2) and (e)(2), each State.
				VIIIEarly Voting
			 and Voting by Mail
			801.Early voting
			 and voting by mail
				(a)RequirementsSubtitle
			 A of title III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.),
			 as amended by section 114(a) and section 201(a), is amended—
					(1)by redesignating
			 sections 306 and 307 as sections 308 and 309; and
					(2)by inserting after
			 section 305 the following new sections:
						
							306.Early
				voting
								(a)In
				generalEach State shall allow individuals to vote in an election
				for Federal office not less than 15 days prior to the day scheduled for such
				election in the same manner as voting is allowed on such day.
								(b)Minimum early
				voting requirementsEach polling place which allows voting prior
				to the day of a Federal election pursuant to subsection (a) shall—
									(1)allow such voting
				for no less than 4 hours on each day (other than Sunday); and
									(2)have uniform hours
				each day for which such voting occurs.
									(c)Location of
				polling places near public transportationTo the greatest extent practicable, a State
				shall ensure that each polling place which allows voting prior to the day of a
				Federal election pursuant to subsection (a) is located within walking distance
				of a stop on a public transportation route.
								(d)Standards
									(1)In
				generalThe Commission shall
				issue standards for the administration of voting prior to the day scheduled for
				a Federal election. Such standards shall include the nondiscriminatory
				geographic placement of polling places at which such voting occurs.
									(2)DeviationThe
				standards described in paragraph (1) shall permit States, upon providing
				adequate public notice, to deviate from any requirement in the case of
				unforeseen circumstances such as a natural disaster, terrorist attack, or a
				change in voter turnout.
									(e)Effective
				dateThis section shall apply with respect to elections held on
				or after January 1, 2014.
								307.Promoting
				ability of voters to vote by mail
								(a)In
				GeneralIf an individual in a
				State is eligible to cast a vote in an election for Federal office, the State
				may not impose any additional conditions or requirements on the eligibility of
				the individual to cast the vote in such election by mail, except as required
				under subsection (b) and except to the extent that the State imposes a deadline
				for requesting the ballot and related voting materials from the appropriate
				State or local election official and for returning the ballot to the
				appropriate State or local election official.
								(b)Requiring
				signature verificationA
				State may not accept and process an absentee ballot submitted by any individual
				with respect to an election for Federal office unless the State verifies the
				identification of the individual by comparing the individual’s signature on the
				absentee ballot with the individual’s signature on the official list of
				registered voters in the State, in accordance with such procedures as the State
				may adopt.
								(c)Effective
				dateThis section shall apply with respect to elections held on
				or after January 1,
				2014.
								.
					(b)Conforming
			 amendment relating to issuance of voluntary guidance by election assistance
			 commissionSection 311(b) of
			 such Act (42 U.S.C. 15501(b)), as amended by section 201(b), is amended—
					(1)by striking
			 and at the end of paragraph (3);
					(2)by striking the
			 period at the end of paragraph (4) and inserting a semicolon; and
					(3)by adding at the
			 end the following new paragraphs:
						
							(5)in the case of the recommendations with
				respect to section 306, June 30, 2013; and
							(6)in the case of the recommendations with
				respect to section 307, June 30,
				2013.
							.
					(c)Clerical
			 amendmentThe table of contents of such Act is amended—
					(1)by redesignating
			 the items relating to sections 306 and 307 as relating to sections 308 and 309;
			 and
					(2)by inserting after
			 the item relating to section 305 the following new items:
						
							
								Sec. 306. Early voting. 
								Sec. 307. Promoting ability of voters to
				vote by
				mail.
							
							.
					IXAbsent Uniformed
			 Services Voters and Overseas Voters
			901.Extending
			 guarantee of residency for voting purposes to family members of absent military
			 personnelSection 705 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 595) is amended—
				(1)in the heading, by
			 striking spouses and inserting
			 family
			 members; and
				(2)by amending
			 subsection (b) to read as follows:
					
						(b)Family
				membersFor the purposes of
				voting for in any election for any Federal office (as defined in section 301 of
				the Federal Election Campaign Act of 1971 (2 U.S.C. 431)) or any State or local
				office, a spouse, domestic partner, or dependent of a person who is absent from
				a State in compliance with military or naval orders shall not, solely by reason
				of that person’s absence and without regard to whether or not such family
				member is accompanying that person—
							(1)be deemed to have
				lost a residence or domicile in that State, without regard to whether or not
				the person intends to return to that State;
							(2)be deemed to have
				acquired a residence or domicile in any other State; or
							(3)be deemed to have
				become a resident in or a resident of any other
				State.
							.
				902.Pre-election reports
			 on availability and transmission of absentee ballotsSection 102(c) of the Uniformed and Overseas
			 Citizens Absentee Voting Act (42 U.S.C. 1973ff–1(c)) is amended to read as
			 follows:
				
					(c)Reports on
				Availability, transmission, and receipt of absentee ballots
						(1)Pre-election
				report on absentee ballot availabilityNot later than 55 days before any regularly
				scheduled general election for Federal office, each State shall submit a report
				to the Attorney General, the Election Assistance Commission (hereafter in this
				subsection referred to as the Commission), and the Presidential
				Designee, and make that report publicly available that same day, certifying
				that absentee ballots for the election are or will be available for
				transmission to absent uniformed services voters and overseas voters by not
				later than 45 days before the election. The report shall be in a form
				prescribed jointly by the Attorney General and the Commission and shall require
				the State to certify specific information about ballot availability from each
				unit of local government which will administer the election.
						(2)Pre-election
				report on absentee ballot transmissionNot later than 43 days before any regularly
				scheduled general election for Federal office, each State shall submit a report
				to the Attorney General, the Commission, and the Presidential Designee, and
				make that report publicly available that same day, certifying whether all
				absentee ballots have been transmitted by not later than 45 days before the
				election to all qualified absent uniformed services and overseas voters whose
				requests were received at least 45 days before the election. The report shall
				be in a form prescribed jointly by the Attorney General and the Commission, and
				shall require the State to certify specific information about ballot
				transmission, including the total numbers of ballot requests received and
				ballots transmitted, from each unit of local government which will administer
				the election.
						(3)Post-election
				report on number of absentee ballots transmitted and receivedNot
				later than 90 days after the date of each regularly scheduled general election
				for Federal office, each State and unit of local government which administered
				the election shall (through the State, in the case of a unit of local
				government) submit a report to the Attorney General, the Commission, and the
				Presidential Designee on the combined number of absentee ballots transmitted to
				absent uniformed services voters and overseas voters for the election and the
				combined number of such ballots which were returned by such voters and cast in
				the election, and shall make such report available to the general public that
				same
				day.
						.
			903.Enforcement
				(a)Availability of
			 civil penalties and private rights of actionSection 105 of the Uniformed and Overseas
			 Citizens Absentee Voting Act (42 U.S.C. 1973ff–4) is amended to read as
			 follows:
					
						105.Enforcement
							(a)Action by
				Attorney General
								(1)In
				generalThe Attorney General may bring civil action in an
				appropriate district court for such declaratory or injunctive relief as may be
				necessary to carry out this title.
								(2)PenaltyIn a civil action brought under paragraph
				(1), if the court finds that the State violated any provision of this title, it
				may, to vindicate the public interest, assess a civil penalty against the
				State—
									(A)in an amount not to exceed $110,000 for
				each such violation, in the case of a first violation; or
									(B)in an amount not
				to exceed $220,000 for each such violation, for any subsequent
				violation.
									(3)Report to
				CongressNot later than
				December 31 of each year, the Attorney General shall submit to Congress an
				annual report on any civil action brought under paragraph (1) during the
				preceding year.
								(b)Private right of
				actionA person who is
				aggrieved by a State's violation of this title may bring a civil action in an
				appropriate district court for such declaratory or injunctive relief as may be
				necessary to carry out this title.
							(c)State as only
				necessary defendantIn any
				action brought under this section, the only necessary party defendant is the
				State, and it shall not be a defense to any such action that a local election
				official or a unit of local government is not named as a defendant,
				notwithstanding that a State has exercised the authority described in section
				576 of the Military and Overseas Voter Empowerment Act to delegate to another
				jurisdiction in the State any duty or responsibility which is the subject of an
				action brought under this
				section.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to violations alleged to have occurred on or after the date of the enactment of
			 this Act.
				904.Revisions to 45-day
			 absentee ballot transmission rule
				(a)Repeal of waiver
			 authority
					(1)In
			 generalSection 102 of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–1) is amended by striking subsection
			 (g).
					(2)Conforming
			 amendmentSection 102(a)(8)(A) of such Act (42 U.S.C.
			 1973ff–1(a)(8)(A)) is amended by striking except as provided in
			 subsection (g),.
					(b)Requiring use of
			 express delivery in case of failure To meet requirementSection
			 102 of such Act (42 U.S.C. 1973ff–1), as amended by subsection (a), is amended
			 by inserting after subsection (f) the following new subsection:
					
						(g)Requiring use of
				express delivery in case of failure To transmit ballots within
				deadlines
							(1)Transmission of
				ballot by express deliveryIf
				a State fails to meet the requirement of subsection (a)(8)(A) to transmit a
				validly requested absentee ballot to an absent uniformed services voter or
				overseas voter not later than 45 days before the election (in the case in which
				the request is received at least 45 days before the election)—
								(A)the State shall
				transmit the ballot to the voter by express delivery; or
								(B)in the case of a voter who has designated
				that absentee ballots be transmitted electronically in accordance with
				subsection (f)(1), the State shall transmit the ballot to the voter
				electronically.
								(2)Special rule for
				transmission fewer than 40 days before the electionIf, in
				carrying out paragraph (1), a State transmits an absentee ballot to an absent
				uniformed services voter or overseas voter fewer than 40 days before the
				election, the State shall enable the ballot to be returned by the voter by
				express delivery, except that in the case of an absentee ballot of an absent
				uniformed services voter for a regularly scheduled general election for Federal
				office, the State may satisfy the requirement of this paragraph by notifying
				the voter of the procedures for the collection and delivery of such ballots
				under section
				103A.
							.
				(c)Clarification of
			 treatment of weekendsSection
			 102(a)(8)(A) of such Act (42 U.S.C. 1973ff–1(a)(8)(A)) is amended by striking
			 the election; and inserting the following: the election
			 (or, if the 45th day preceding the election is a weekend or legal public
			 holiday, not later than the most recent weekday which precedes such 45th day
			 and which is not a legal public holiday, but only if the request is received by
			 at least such most recent weekday);.
				905.Use of single
			 absentee ballot application for subsequent elections
				(a)In
			 generalSection 104 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–3) is
			 amended to read as follows:
					
						104.Use of single
				application for subsequent elections
							(a)In
				generalIf a State accepts
				and processes an official post card form (prescribed under section 101)
				submitted by an absent uniformed services voter or overseas voter for
				simultaneous voter registration and absentee ballot application (in accordance
				with section 102(a)(4)) and the voter requests that the application be
				considered an application for an absentee ballot for each subsequent election
				for Federal office held in the State through the next regularly scheduled
				general election for Federal office (including any runoff elections which may
				occur as a result of the outcome of such general election), the State shall
				provide an absentee ballot to the voter for each such subsequent
				election.
							(b)Exception for
				voters changing registrationSubsection (a) shall not apply with respect
				to a voter registered to vote in a State for any election held after the voter
				notifies the State that the voter no longer wishes to be registered to vote in
				the State or after the State determines that the voter has registered to vote
				in another State or is otherwise no longer eligible to vote in the
				State.
							(c)Prohibition of
				refusal of application on grounds of early submissionA State may not refuse to accept or to
				process, with respect to any election for Federal office, any otherwise valid
				voter registration application or absentee ballot application (including the
				postcard form prescribed under section 101) submitted by an absent uniformed
				services voter or overseas voter on the grounds that the voter submitted the
				application before the first date on which the State otherwise accepts or
				processes such applications for that election which are submitted by absentee
				voters who are not members of the uniformed services or overseas citizens.
							.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to voter registration and absentee ballot applications which are
			 submitted to a State or local election official on or after the date of the
			 enactment of this Act.
				906.Application of
			 UOCAVA to Commonwealth of Northern Mariana IslandsSection
			 107(6) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973 ff–6(6)) is amended by striking and American Samoa and
			 inserting American Samoa, and the Commonwealth of the Northern Mariana
			 Islands.
			907.Effective
			 dateThe amendments made by
			 this title shall apply with respect to elections occurring on or after January
			 1, 2014.
			XPoll
			 Worker Recruitment and Training
			1001.Leave to serve as a
			 poll worker for Federal employees
				(a)In
			 generalSubchapter II of
			 chapter 63 of title 5, United States Code, is amended by adding at the end the
			 following:
					
						6329.Absence in
				connection with serving as a poll worker
							(a)In
				generalAn employee in or
				under an Executive agency is entitled to leave, without loss of or reduction in
				pay, leave to which otherwise entitled, credit for time or service, or
				performance or efficiency rating, not to exceed 6 days in a leave year, in
				order—
								(1)to provide
				election administration assistance to a State or unit of local government at a
				polling place on the date of any election for public office; or
								(2)to receive any
				training without which such employee would be ineligible to provide such
				assistance.
								(b)RegulationsThe
				Director of the Office of Personnel Management may prescribe regulations for
				the administration of this section, including regulations setting forth the
				terms and conditions of the election administration assistance an employee may
				provide for purposes of subsection
				(a).
							.
				(b)Clerical
			 amendmentThe table of sections for chapter 63 of title 5, United
			 States Code, is amended by inserting after the item relating to section 6328
			 the following:
					
						
							6329. Absence in connection with serving
				as a poll worker.
				
						
						.
				1002.Grants to States
			 for poll worker recruitment and training
				(a)Grants by
			 Election Assistance Commission
					(1)In
			 generalThe Election Assistance Commission (hereafter referred to
			 as the Commission) shall make a grant to each eligible State for
			 recruiting and training individuals to serve as nonpartisan poll workers on
			 dates of elections for public office.
					(2)Use of
			 Commission materialsIn
			 carrying out activities with a grant provided under this section, the recipient
			 of the grant shall use the manual prepared by the Commission on successful
			 practices for poll worker recruiting, training and retention as an interactive
			 training tool, and shall develop training programs with the participation and
			 input of experts in adult learning.
					(b)Requirements for
			 Eligibility
					(1)ApplicationEach State that desires to receive a
			 payment under this section shall submit an application for the payment to the
			 Commission at such time and in such manner and containing such information as
			 the Commission shall require.
					(2)Contents of
			 ApplicationEach application
			 submitted under paragraph (1) shall—
						(A)describe the
			 activities for which assistance under this section is sought;
						(B)provide assurances
			 that the funds provided under this section will be used to supplement and not
			 supplant other funds used to carry out the activities;
						(C)provide assurances
			 that the State will furnish the Commission with information on the number of
			 individuals who served as nonpartisan poll workers after recruitment and
			 training with the funds provided under this section; and
						(D)provide such
			 additional information and certifications as the Commission determines to be
			 essential to ensure compliance with the requirements of this section.
						(c)Amount of
			 Grant
					(1)In
			 generalThe amount of a grant made to a State under this section
			 shall be equal to the product of—
						(A)the aggregate
			 amount made available for grants to States under this section; and
						(B)the voting age
			 population percentage for the State.
						(2)Voting age
			 population percentage definedIn paragraph (1), the voting
			 age population percentage for a State is the quotient of—
						(A)the voting age
			 population of the State (as determined on the basis of the most recent
			 information available from the Bureau of the Census); and
						(B)the total voting age population of all
			 States (as determined on the basis of the most recent information available
			 from the Bureau of the Census).
						(d)Reports to
			 Congress
					(1)Reports by
			 recipients of grantsNot
			 later than 6 months after the date on which the final grant is made under this
			 section, each recipient of a grant shall submit a report to the Commission on
			 the activities conducted with the funds provided by the grant.
					(2)Reports by
			 CommissionNot later than 1 year after the date on which the
			 final grant is made under this section, the Commission shall submit a report to
			 Congress on the grants made under this section and the activities carried out
			 by recipients with the grants, and shall include in the report such
			 recommendations as the Commission considers appropriate.
					(e)Funding
					(1)Continuing
			 availability of amount appropriatedAny amount appropriated to
			 carry out this section shall remain available without fiscal year limitation
			 until expended.
					(2)Administrative
			 expensesOf the amount appropriated for any fiscal year to carry
			 out this section, not more than 3 percent shall be available for administrative
			 expenses of the Commission.
					1003.Model poll
			 worker training program
				(a)Development of
			 program by Election Assistance CommissionNot later than 1 year after the date of the
			 enactment of this Act, the Election Assistance Commission shall develop and
			 provide to each State materials for a model poll worker training program which
			 the State may use to train individuals to serve as poll workers in elections
			 for Federal office.
				(b)Contents of
			 materialsThe materials for the model poll worker training
			 program developed under this section shall include materials to provide
			 training with respect to the following:
					(1)The relevant
			 provisions of the Federal laws which apply to the administration of elections
			 for Federal office in the State, including the Voting Rights Act of 1965 and
			 the Help America Vote Act of 2002.
					(2)The provision of
			 access to voting to individuals with disabilities in a manner which preserves
			 the dignity and privacy of such individuals.
					(3)The provision of
			 access to voting to individuals with limited English language proficiency, and
			 to individuals who are members or racial or ethnic minorities, consistent with
			 the protections provided for such individuals under relevant law, in a manner
			 which preserves the dignity of such individuals.
					(4)Practical
			 experience in the use of the voting machines which will be used in the election
			 involved, including the accessibility features of such machines.
					(5)Such other
			 election administration subjects as the Commission considers appropriate to
			 ensure that poll workers are able to effectively assist with the administration
			 of elections for Federal office.
					1004.State
			 definedIn this title, the
			 term State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, Guam, American Samoa, and the United States Virgin Islands.
			XIEnhancement of
			 Enforcement
			1101.Enhancement of
			 enforcement of Help America Vote Act of 2002
				(a)Complaints;
			 Availability of private right of actionSection 401 of the Help America Vote Act of
			 2002 (42 U.S.C. 15511) is amended—
					(1)by striking
			 The Attorney General and inserting (a)
			 In General.—The
			 Attorney General; and
					(2)by adding at the
			 end the following new subsections:
						
							(b)Filing of
				Complaints by Aggrieved Persons
								(1)In
				generalA person who is aggrieved by a violation of subtitle A or
				subtitle C of title III which has occurred, is occurring, or is about to occur
				may file a written, signed, notarized complaint with the Attorney General
				describing the violation and requesting the Attorney General to take
				appropriate action under this section. The Attorney General shall immediately
				provide a copy of a complaint filed under the previous sentence to the entity
				responsible for administering the State-based administrative complaint
				procedures described in section 402(a) for the State involved.
								(2)Response by
				Attorney GeneralThe Attorney General shall respond to each
				complaint filed under paragraph (1), in accordance with procedures established
				by the Attorney General that require responses and determinations to be made
				within the same (or shorter) deadlines which apply to a State under the
				State-based administrative complaint procedures described in section 402(a)(2).
				The Attorney General shall immediately provide a copy of the response made
				under the previous sentence to the entity responsible for administering the
				State-based administrative complaint procedures described in section 402(a) for
				the State involved.
								(c)Availability of
				private right of actionAny
				person who is authorized to file a complaint under subsection (b)(1) (including
				any individual who seeks to enforce the individual’s right to a voter-verified
				paper ballot, the right to have the voter-verified paper ballot counted in
				accordance with this Act, or any other right under subtitles A or C of title
				III) may file an action under section 1979 of the Revised Statutes of the
				United States (42 U.S.C. 1983) to enforce the uniform and nondiscriminatory
				election technology and administration requirements under subtitle A of title
				III, or the requirements of subtitle C of title III.
							(d)No effect on
				State proceduresNothing in this section may be construed to
				affect the availability of the State-based administrative complaint procedures
				required under section 402 to any person filing a complaint under this
				subsection.
							.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to violations occurring with respect to elections for Federal office held in
			 2014 or any succeeding year.
				XIIFederal Election
			 Integrity
			1201.Prohibition on
			 campaign activities by chief State election administration officials
				(a)In
			 GeneralTitle III of the Federal Election Campaign Act of 1971 (2
			 U.S.C. 431 et seq.) is amended by inserting after section 319 the following new
			 section:
					
						319A.Campaign activities by chief State election administration
		  officials(a)ProhibitionIt
				shall be unlawful for a chief State election administration official to take an
				active part in political management or in a political campaign with respect to
				any election for Federal office over which such official has supervisory
				authority.
							(b)Chief State
				election administration officialThe term chief State
				election administration official means the highest State official with
				responsibility for the administration of Federal elections under State
				law.
							(c)Active part in
				political management or in a political campaignThe term
				active part in political management or in a political campaign
				means—
								(1)serving as a
				member of an authorized committee of a candidate for Federal office;
								(2)the use of
				official authority or influence for the purpose of interfering with or
				affecting the result of an election for Federal office;
								(3)the solicitation,
				acceptance, or receipt of a contribution from any person on behalf of a
				candidate for Federal office; and
								(4)any other act
				which would be prohibited under paragraph (2) or (3) of section 7323(b) of
				title 5, United States Code, if taken by an individual to whom such paragraph
				applies (other than any prohibition on running for public office).
								(d)Exception for
				Campaigns of Official or Immediate Family Members
								(1)In
				generalThis section does not apply to a chief State election
				administration official with respect to an election for Federal office in which
				the official or an immediate family member of the official is a
				candidate.
								(2)Immediate family
				member definedIn paragraph
				(1), the term immediate family member means, with respect to a
				candidate, a father, mother, son, daughter, brother, sister, husband, wife,
				father-in-law, or mother-in-law.
								.
				(b)Effective
			 DateThe amendments made by subsection (a) shall apply with
			 respect to elections for Federal office held after December 2012.
				XIIIOther Election
			 Administration Improvements
			1301.Treatment of
			 universities as voter registration agencies
				(a)In
			 generalSection 7(a) of the
			 National Voter Registration Act of 1993 (42 U.S.C. 1973gg–5(a)) is
			 amended—
					(1)in paragraph (2)—
						(A)by striking
			 and at the end of subparagraph (A);
						(B)by striking the
			 period at the end of subparagraph (B) and inserting ; and;
			 and
						(C)by adding at the
			 end the following new subparagraph:
							
								(C)each institution
				of higher education (as defined in section 101 of the Higher Education Act of
				1965 (20 U.S.C. 1001)) in the State that receives Federal
				funds.
								;
				and
						(2)in paragraph
			 (6)(A), by inserting or, in the case of an institution of higher
			 education, with each registration of a student for enrollment in a course of
			 study after assistance,.
					(b)Amendment to
			 Higher Education Act of 1965Section 487(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1094(a)) is amended by striking paragraph
			 (23).
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to elections held on or after January 1, 2014.
				1302.Minimum
			 notification requirements for voters affected by polling place changes
				(a)RequirementsSection 302 of the Help America Vote Act of
			 2002 (42 U.S.C. 15482), as amended by section 701(a), is amended—
					(1)by redesignating
			 subsection (f) as subsection (g); and
					(2)by inserting after
			 subsection (e) the following new subsection:
						
							(f)Minimum
				notification requirements for voters affected by polling place changes
								(1)In
				generalIf a State assigns an
				individual who is a registered voter in a State to a polling place with respect
				to an election for Federal office which is not the same polling place to which
				the individual was previously assigned with respect to the most recent election
				for Federal office in the State in which the individual was eligible to
				vote—
									(A)the State shall
				notify the individual of the location of the polling place not later than 7
				days before the date of the election; or
									(B)if the State makes
				such an assignment fewer than 7 days before the date of the election and the
				individual appears on the date of the election at the polling place to which
				the individual was previously assigned, the State shall make every reasonable
				effort to enable the individual to vote on the date of the election.
									(2)Effective
				dateThis subsection shall apply with respect to elections held
				on or after January 1,
				2013.
								.
					(b)Conforming
			 amendmentSection 302(f) of such Act (42 U.S.C. 15482(f)), as
			 redesignated by subsection (a) and as amended by section 701(b), is amended by
			 striking (d)(2) and (e)(2) and inserting (d)(2), (e)(2),
			 and (f)(2).
				1303.Voter information
			 response systems and hotline
				(a)Establishment
			 and operation of systems and services
					(1)State-based
			 response systemsThe Attorney General shall coordinate the
			 establishment of a State-based response system for responding to questions and
			 complaints from individuals voting or seeking to vote, or registering to vote
			 or seeking to register to vote, in elections for Federal office. Such system
			 shall provide—
						(A)State-specific,
			 same-day, and immediate assistance to such individuals, including information
			 on how to register to vote, the location and hours of operation of polling
			 places, and how to obtain absentee ballots; and
						(B)State-specific,
			 same-day, and immediate assistance to individuals encountering problems with
			 registering to vote or voting, including individuals encountering intimidation
			 or deceptive practices.
						(2)HotlineThe
			 Attorney General, in consultation with State election officials, shall
			 establish and operate a toll-free telephone service, using a telephone number
			 that is accessible throughout the United States and that uses easily
			 identifiable numerals, through which individuals throughout the United
			 States—
						(A)may connect
			 directly to the State-based response system described in paragraph (1) with
			 respect to the State involved;
						(B)may obtain
			 information on voting in elections for Federal office, including information on
			 how to register to vote in such elections, the locations and hours of operation
			 of polling places, and how to obtain absentee ballots; and
						(C)may report
			 information to the Attorney General on problems encountered in registering to
			 vote or voting, including incidences of voter intimidation or
			 suppression.
						(3)Collaboration
			 with State and local election officials
						(A)Collection of
			 information from statesThe Attorney General shall coordinate the
			 collection of information on State and local election laws and policies,
			 including information on the Statewide computerized voter registration lists
			 maintained under title III of the Help America Vote Act of 2002, so that
			 individuals who contact the free telephone service established under paragraph
			 (2) on the date of an election for Federal office may receive an immediate
			 response on that day.
						(B)Forwarding
			 questions and complaints to StatesIf an individual contacts the
			 free telephone service established under paragraph (2) on the date of an
			 election for Federal office with a question or complaint with respect to a
			 particular State or jurisdiction within a State, the Attorney General shall
			 forward the question or complaint immediately to the appropriate election
			 official of the State or jurisdiction so that the official may answer the
			 question or remedy the complaint on that date.
						(b)Use of service
			 by individuals with disabilities and individuals with limited English language
			 proficiencyThe Attorney General shall design and operate the
			 telephone service established under this section in a manner that ensures that
			 individuals with disabilities and individuals with limited proficiency in the
			 English language are fully able to use the service.
				(c)Voter Hotline
			 Task Force
					(1)Appointment by
			 attorney generalThe Attorney General shall appoint individuals
			 (in such number as the Attorney General considers appropriate but in no event
			 fewer than 3) to serve on a Voter Hotline Task Force to provide ongoing
			 analysis and assessment of the operation of the telephone service established
			 under this section, and shall give special consideration in making appointments
			 to the Task Force to individuals who represent civil rights organizations. At
			 least one member of the Task Force shall be a representative of an organization
			 promoting voting rights or civil rights which has experience in the operation
			 of similar telephone services or in protecting the rights of individuals to
			 vote, especially individuals who are members or racial minorities or of
			 communities who have been adversely affected by efforts to suppress voting
			 rights.
					(2)EligibilityAn
			 individual shall be eligible to serve on the Task Force under this subsection
			 if the individual meets such criteria as the Attorney General may establish,
			 except that an individual may not serve on the task force if the individual has
			 been convicted of any criminal offense relating to voter intimidation or voter
			 suppression.
					(3)Term of
			 serviceAn individual appointed to the Task Force shall serve a
			 single term of 2 years, except that the initial terms of the members first
			 appointed to the Task Force shall be staggered so that there are at least 3
			 individuals serving on the Task Force during each year. A vacancy in the
			 membership of the Task Force shall be filled in the same manner as the original
			 appointment.
					(4)No compensation
			 for serviceMembers of the
			 Task Force shall serve without pay, but shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with applicable
			 provisions under subchapter I of chapter 57 of title 5, United States
			 Code.
					(d)Bi-Annual report
			 to CongressNot later than March 1 of each odd-numbered year, the
			 Attorney General shall submit a report to Congress on the operation of the
			 telephone service established under this section during the previous 2 years,
			 and shall include in the report—
					(1)an enumeration of
			 the number and type of calls that were received by the service;
					(2)a
			 compilation and description of the reports made to the service by individuals
			 citing instances of voter intimidation or suppression;
					(3)an assessment of
			 the effectiveness of the service in making information available to all
			 households in the United States with telephone service;
					(4)any recommendations developed by the Task
			 Force established under subsection (c) with respect to how voting systems may
			 be maintained or upgraded to better accommodate voters and better ensure the
			 integrity of elections, including but not limited to identifying how to
			 eliminate coordinated voter suppression efforts and how to establish effective
			 mechanisms for distributing updates on changes to voting requirements;
			 and
					(5)any
			 recommendations on best practices for the State-based response systems
			 established under subsection (a)(1).
					(e)Authorization of
			 appropriations
					(1)AuthorizationThere are authorized to be appropriated to
			 the Attorney General for fiscal year 2012 and each succeeding fiscal year such
			 sums as may be necessary to carry out this section.
					(2)Set-aside for
			 outreachOf the amounts appropriated to carry out this Act for a
			 fiscal year pursuant to the authorization under paragraph (1), not less than
			 15% shall be used for outreach activities to make the public aware of the
			 availability of the telephone service established under this section, with an
			 emphasis on outreach to individuals with disabilities and individuals with
			 limited proficiency in the English language.
					1304.Reauthorization
			 of election assistance commissionSection 210 of the Help America Vote Act of
			 2002 (42 U.S.C. 15330) is amended by striking for each of the fiscal
			 years 2003 through 2005 and inserting for each of the fiscal
			 years 2012 through 2016.
			1305.Repeal of
			 exemption of Election Assistance Commission from certain government contracting
			 requirements
				(a)In
			 generalSection 205 of the Help America Vote Act of 2002 (42
			 U.S.C. 15325) is amended by striking subsection (e).
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to contracts entered into by the Election Assistance Commission on or
			 after the date of the enactment of this Act.
				1306.No effect on
			 other laws
				(a)In
			 generalExcept as
			 specifically provided, nothing in this Act may be construed to authorize or
			 require conduct prohibited under any of the following laws, or to supersede,
			 restrict, or limit the application of such laws:
					(1)The Voting Rights
			 Act of 1965 (42 U.S.C. 1973 et seq.).
					(2)The Voting
			 Accessibility for the Elderly and Handicapped Act (42 U.S.C. 1973ee et
			 seq.).
					(3)The Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.).
					(4)The National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg et seq.).
					(5)The Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
					(6)The Rehabilitation
			 Act of 1973 (29 U.S.C. 701 et seq.).
					(b)No effect on
			 preclearance or other requirements under Voting Rights ActThe approval by any person of a payment or
			 grant application under this Act, or any other action taken by any person under
			 this Act, shall not be considered to have any effect on requirements for
			 preclearance under section 5 of the Voting Rights Act of 1965 (42 U.S.C. 1973c)
			 or any other requirements of such Act.
				
